Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 1 of 101 PageID #: 2021




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE
   MAGNOLIA MEDICAL
   TECHNOLOGIES, INC.,

               Plaintiff,
                                                C.A. No. 19-00097-CFC
         v.
                                              JURY TRIAL DEMANDED
   KURIN, INC.,

               Defendant.

                      JOINT CLAIM CONSTRUCTION BRIEF
   Douglas E. McCann (#3852)             Kenneth L. Dorsney (#3726)
   Robert M. Oakes (#5217)               MORRIS JAMES LLP
   FISH & RICHARDSON P.C.                500 Delaware Avenue, Suite 1500
   222 Delaware Avenue, 17th Floor       Wilmington, DE 19801
   P.O. Box 1114                         (302) 888-6800
   Wilmington, DE 19899                  kdorsney@morrisjames.com
   Telephone: (302) 652-5070
   Facsimile: (302) 652-0607             Karen I. Boyd
   dmccann@fr.com                        Louis Wai
   oakes@fr.com                          Jacob Zweig
                                         TURNER BOYD LLP
   Mathias W. Samuel                     702 Marshall Road, Suite 640
   FISH & RICHARDSON P.C.                Redwood City, CA 94063
   3200 RBC Plaza                        Telephone: (650) 521-5930
   60 South 6th Street                   Facsimile: (650) 521-5931
   Minneapolis, MN 55402                 boyd@turnerboyd.com
   Telephone: (612) 335-5070             zweig@turnerboyd.com
   Facsimile: (612) 288-9696             wai@turnerboyd.com
   samuel@fr.com
                                         Jonathan Hangartner
   Corrin N. Drakulich                   jon@x-patents.com
   FISH & RICHARDSON P.C.                X-Patents, APC
   1180 Peachtree St. NE, 21st Floor     5670 La Jolla Blvd.
   Atlanta, GA 30309                     La Jolla, CA 92037
   Telephone: (404) 892-5005             (858) 454-4313
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 2 of 101 PageID #: 2022




   Facsimile: (404) 892-5002
   drakulich@fr.com                      Attorneys for Defendant
                                         Kurin, Inc.
   Juanita R. Brooks
   FISH & RICHARDSON P.C.
   12390 El Camino Real
   San Diego, CA 92130
   Telephone: (858) 678-5070
   Facsimile: (858) 678-5099
   brooks@fr.com

   Attorneys for Plaintiff
   Magnolia Medical Technologies, Inc.
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 3 of 101 PageID #: 2023




                                      TABLE OF CONTENTS


  I.     PLAINTIFF’S INTRODUCTION ..................................................................1

  II.    DEFENDANT’S INTRODUCTION ..............................................................3

  III.   PLAINTIFF’S BACKGROUND OF THE TECHNOLOGY .........................5

         A.     U.S. Patent Nos. 9,855,001 and 10,028,689 .........................................5

         B.     U.S. Patent Nos. 10,039,483 and 10,220,139 .......................................9

  IV.    DEFENDANT’S BACKGROUND OF THE TECHNOLOGY ...................10

         A.     U.S. Patent Nos. 9,855,001 and 10,028,689 .......................................11

         B.     U.S. Patent No. 10,039,483 .................................................................13

         C.     U.S. Patent No. 10,220,139 .................................................................14

  V.     AGREED-UPON CONSTRUCTIONS.........................................................15

         A.     Preamble Terms That The Parties Agree Are Limiting ......................15

         B.     Agreed-Upon Constructions (for Terms in the Bodies of
                the Claims) ..........................................................................................16

  VI.    DISPUTED CONSTRUCTIONS ..................................................................17

         A.     “Sequester” ..........................................................................................17

                1.       Plaintiff’s Opening Position......................................................18

                2.       Defendant’s Answering Position ..............................................20

                3.       Plaintiff’s Reply Position ..........................................................23

                4.       Defendant’s Sur-Reply Position ...............................................26

         B.     “Initial Volume” Terms .......................................................................28

                1.       Plaintiff’s Opening Position......................................................29

                2.       Defendant’s Answering Position ..............................................30


                                                          i
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 4 of 101 PageID #: 2024




              3.       Plaintiff’s Reply Position ..........................................................35

              4.       Defendant’s Sur-Reply Position ...............................................39

        C.    “Diverter” ............................................................................................40

              1.       Plaintiff’s Opening Position......................................................41

              2.       Defendant’s Answering Position ..............................................45

              3.       Plaintiff’s Reply Position ..........................................................51

              4.       Defendant’s Sur-Reply Position ...............................................56

        D.    “Housing” ............................................................................................59

              1.       Plaintiff’s Opening Position......................................................60

              2.       Defendant’s Answering Position ..............................................62

              3.       Plaintiff’s Reply Position ..........................................................65

              4.       Defendant’s Sur-Reply Position ...............................................69

        E.    “Junction” ............................................................................................72

              1.       Plaintiff’s Opening Position......................................................73

              2.       Defendant’s Answering Position ..............................................75

              3.       Plaintiff’s Reply Position ..........................................................78

              4.       Defendant’s Sur-Reply Position ...............................................79

        F.    “Reservoir”/“Contaminant Reservoir” ................................................80

              1.       Plaintiff’s Opening Position......................................................81

              2.       Defendant’s Answering Position ..............................................83

              3.       Plaintiff’s Reply Position ..........................................................85

              4.       Defendant’s Sur-Reply Position ...............................................88




                                                       ii
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 5 of 101 PageID #: 2025




                                     TABLE OF AUTHORITIES

                                                                                                      Page(s)

  Cases
  AK Steel Corp. v. Sollac & Ugine,
    344 F.3d 1234 (Fed. Cir. 2003) ....................................................................19, 35

  Am. Patent Development, Corp. v. Movielink, LLC,
    604 F. Supp. 2d 704 (D. Del. 2009).................................................................... 30

  Asia Vital Components Co. v. Asetek Danmark A/S,
     No. 16-CV-07160-JST, 2018 WL 452109 (N.D. Cal. Jan. 17, 2018) ................ 27

  Asyst Techs., Inc. v. Empak, Inc.,
     268 F.3d 1364 (Fed. Cir. 2001) ....................................................................45, 62

  Bancorp Servs., L.L.C. v. Hartford Life Ins. Co.,
    359 F.3d 1367 (Fed. Cir. 2004) .......................................................................... 77

  C.R. Bard, Inc. v. U.S. Surgical Corp.,
     388 F.3d 858 (Fed. Cir. 2004) ................................................................24, 27, 28

  Callicrate v. Wadsworth Mfg., Inc.,
    427 F.3d 1361 (Fed. Cir. 2005) .......................................................................... 47

  Cross Med. Prod., Inc. v. Medtronic Sofamor Danek, Inc.,
    424 F.3d 1293 (Fed. Cir. 2005) ...................................................................passim

  DE Techs., Inc. v. Dell, Inc.,
    428 F. Supp. 2d 512 (W.D. Va. 2006) ................................................................ 67

  Eolas Techs. Inc. v. Microsoft Corp.,
     399 F.3d 1325 (Fed. Cir. 2005) .......................................................................... 56

  Finnigan Corp. v. Int’l Trade Comm’n,
     180 F.3d 1354 (Fed. Cir. 1999) .......................................................................... 87

  GPNE Corp. v. Apple Inc.,
    830 F.3d 1365 (Fed. Cir. 2016) ....................................................................58, 80

  Greenberg v. Ethicon Endo-Surgery, Inc.,
    91 F.3d 1580 (Fed. Cir. 1996) ............................................................................ 53

                                                        iii
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 6 of 101 PageID #: 2026




  Haemonetics Corp. v. Baxter Healthcare Corp.,
    607 F.3d 776 (Fed. Cir. 2010) ......................................................................64, 85

  Intel Corp. v. Broadcom Corp.,
     172 F. Supp. 2d 515 (D. Del. 2001).................................................................... 62

  International Rectifier Corp. v. IXYS Corp.,
     361 F.3d 1363 (Fed. Cir. 2004) ..............................................................23, 24, 27

  Kaneka Corp. v. Xiamen Kingdomway Grp. Co.,
    790 F.3d 1298 (Fed. Cir. 2015) ....................................................................38, 40

  Largan Precision Co, Ltd v. Genius Elec. Optical Co.,
     No. 13-CV-02502-JD, 2014 WL 5358426 (N.D. Cal. Oct. 20, 2014) .........26, 27

  LG Elecs., Inc. v. Bizcom Elecs., Inc.,
    43 F.3d 1364 (Fed. Cir. 2006), overruled on other grounds, Quanta Computer,
    Inc. v. LG Elecs., Inc., 553 U.S. 617 (2008) ....................................................... 78

  Liebel-Flarsheim Co. v. Medrad, Inc.,
     358 F.3d 898 (Fed. Cir. 2004) ............................................................................ 30

  Modine Mfg. Co. v. U.S. Int’l Trade Comm’n,
    75 F.3d 1545 (Fed. Cir. 1996) ......................................................................36, 40

  MTD Prod. Inc. v. Iancu,
    933 F.3d 1336 (Fed. Cir. 2019) ...................................................................passim

  Northrup Grumman Corp. v. Intel Corp.,
    325 F.3d 1346 (Fed. Cir. 2003) ....................................................................62, 83

  Nystrom v. TREX Co.,
    424 F.3d 1136 (Fed. Cir. 2005) .......................................................................... 19

  O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co.,
    521 F.3d 1351 (Fed. Cir. 2008) .......................................................................... 35

  Omega Engineering, Inc, v. Raytek Corp.,
    334 F.3d 1314 (Fed. Cir. 2003) ....................................................................61, 82

  Phillips v. AWH Corp.,
     415 F.3d 1303 (Fed. Cir. 2005) (en banc) ..........................................2, 42, 65, 74



                                                        iv
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 7 of 101 PageID #: 2027




  Power–One, Inc. v. Artesyn Techs., Inc.,
    599 F.3d 1343 (Fed. Cir. 2010) .......................................................................... 27

  Profectus Tech. LLC v. Huawei Techs. Co.,
     823 F.3d 1375 (Fed. Cir. 2016) .......................................................................... 49

  Rexnord Corp. v. Laitram Corp.,
     274 F.3d 1336 (Fed. Cir. 2001) .......................................................................... 38

  Searfoss v. Pioneer Consol. Corp.,
     374 F.3d 1142 (Fed. Cir. 1988) ....................................................................25, 65

  SkinMedica, Inc. v. Histogen Inc.,
     No. 09-CV-122 JLS NLS, 2011 WL 2066619 (S.D. Cal. May 24, 2011) ......... 27

  Skky, Inc. v. MindGeek, s.a.r.l.,
     859 F.3d 1014 (Fed. Cir. 2017) ..............................................................61, 75, 83

  Socket Mobile, Inc. v. Cognex Corp.,
     No. 17-156, 2017 WL 3575582 (D. Del. Aug. 18, 2017) .................................. 51

  Specialty Composites v. Cabot Corp.,
     845 F.2d 981 (Fed. Cir. 1988) ............................................................................ 25

  Tandon Corp. v. U.S. Int’l Trade Comm’n,
    831 F.2d 1017 (Fed. Cir. 1987) ....................................................................21, 24

  Teleflex, Inc. v. Ficosa North America Corp.,
     299 F.3d 1313 (Fed. Cir. 2002) ..............................................................37, 39, 56

  Thorner v. Sony Comput. Entm’t Am. LLC,
    669 F.3d 1362 (Fed. Cir. 2012) ....................................................................29, 34

  U.S. Ethernet Innovations, LLC v. Acer, Inc.,
     646 F. App’x 929 (Fed. Cir. 2016) ...............................................................36, 39

  Ultra-Mek, Inc. v. United Furniture Indus., Inc.,
     No. 1:18CV281, 2019 WL 4723351 (M.D.N.C. Sept. 26, 2019)....................... 57

  Wasica Finance GmbH v. Schrader Int’l, Inc.,
    No., 2019 WL 1011321 (D. Del. Mar. 4, 2019) ...........................................68, 79




                                                         v
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 8 of 101 PageID #: 2028




  Williamson v. Citrix Online, LLC,
     792 F.3d 1339 (Fed. Cir. 2015) ...................................................................passim

  World Class Tech. Corp. v. Ormco Corp.,
    769 F.3d 1120 (Fed. Cir. 2014) ....................................................................34, 38

  Zeroclick, LLC v. Apple Inc.,
     891 F.3d 1003 (Fed. Cir. 2018) ........................................................52, 68, 78, 86

  Other Authorities
  Cho, How the Capillary Burst Microvalve Works ................................................... 45

  Oxford Dictionary of English, 3rd Ed. (2010) .............................................20, 62, 63

  Patton, et al., Innovation for Reducing Blood Culture Contamination: Initial
     Specimen Diversion Technique........................................................................... 10




                                                       vi
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 9 of 101 PageID #: 2029




  I.    PLAINTIFF’S INTRODUCTION
        This case is about inventions that have fundamentally transformed the way

  blood is collected from patients for sepsis testing. The gold standard for drawing

  blood for decades was a phlebotomist inserting a needle into the patient’s vein and

  taking all of the collected blood for laboratory analysis. The problem was that

  microbes on the skin surface, environmental contaminants, and the like were in

  many cases collected with the blood sample used for testing. This resulted in an

  unacceptable number of false positive results—i.e., the test result falsely indicated

  that the patient had a blood infection when, in fact, they did not.

        Beginning in the early 2000s, Dr. Richard Patton began exploring

  alternatives to the traditional approach. Magnolia’s patents resulted from Dr.

  Patton’s early work and his subsequent work with co-inventor Gregory Bullington.

  Magnolia’s inventions have dramatically reduced false-positive blood tests for

  sepsis. By preventing false-positive results, harmful patient mistreatments and

  unnecessary use of antibiotics can be avoided, which helps stave off antibiotic

  resistance while saving the U.S. healthcare system billions of dollars of

  unnecessary healthcare costs annually.




                                             1
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 10 of 101 PageID #: 2030




         There are 4 patents at issue in this case: U.S. Patent Nos. 9,855,001;

   10,028,689; 10,039,483; and 10,220,139. The Court is being asked to construe six

   separate limitations that are found variously in the asserted claims.1

         The differences between the parties’ approaches to claim construction are

   stark. Per the guidance of Phillips, Magnolia asks the Court to give the common

   and well-understood words used in the claims their plain and ordinary meaning.

   Magnolia relies on bedrock principles of law and offers constructions that are both

   faithful to the patents and understandable to a fact finder

         Kurin, in sharp contrast, takes a “throw-it-against-the-wall, and see-what-

   sticks” approach, in an effort to improperly narrow the claims.2 It insists that four

   of the six terms should be construed as means-plus function, despite the fact that

   none of the four terms use the word “means,” and all of the claims recite definitive

   and well-understood structure. Indeed, on three of the four terms, Kurin’s expert

   did not offer an opinion supporting Kurin’s means-plus-function proposal.


   1
    Kurin originally sought construction of ten terms. D.I. 48-1. Kurin subsequently
   agreed to Magnolia’s construction for four of those ten terms. See Kurin
   Answering Br. at 30-31 (“blood sequestration device” and “bodily fluid
   sequestration device”), 31 (“valve disposed in the first lumen”) and 31-32 (“flow
   control mechanism”).
   2
    Kurin’s approach started early. Claim construction began on September 30, 2019
   when the parties exchanged a list of terms for construction. D.I. 24 ¶ 15. Kurin
   proposed 29 terms for construction. JA0001-11 (2019-09-30 Kurin Proposed
   Terms). In contrast, Magnolia proposed four terms, and the parties reached
   agreement on the construction of Magnolia’s terms prior to briefing.

                                             2
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 11 of 101 PageID #: 2031




         Kurin’s approach can also be seen in the substantial concessions and

   changes to the proposed constructions Kurin made in its Answering Brief. Kurin

   folded outright on three of the nine terms (“blood sequestration device,” “valve

   disposed in the first lumen,” and “flow control mechanism”). On four of the

   remaining terms (“initial volume,” “diverter,” “housing,” and “junction”), Kurin

   substantially conceded that its initial constructions were fatally flawed.

         Kurin’s Answering Brief also makes clear that Kurin’s proposals are

   contrary to black letter canons of claim construction and ignore the perspective of a

   person of ordinary skill in the art.

   II.   DEFENDANT’S INTRODUCTION
         Context is always helpful to understanding, and in this case it is essential.

   The four patents asserted by Magnolia are part of an incredibly complex and

   seemingly intentionally obtuse set of dozens of patents. These patents reflect an

   unfortunately common strategy in modern patent prosecution, as Magnolia has

   sought to expand the scope of its patent coverage far, far beyond the actual

   inventions it disclosed in its original patent applications.

         Each of the patents asserted here is a continuation of an earlier application

   (the ’001 and ’689 patents are the ninth and tenth continuations respectively in

   their family), and each was filed after Kurin’s device was launched. Having

   Kurin’s product at hand, Magnolia has used repeated continuation practice to try to



                                              3
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 12 of 101 PageID #: 2032




   incrementally expand the scope of its claims – or at least create ambiguity as to

   scope – ultimately creating the forty-four claims that it now asserts against Kurin.

   The result is a set of complex, overlapping prosecution histories, patents with

   extensive functional claiming while avoiding any “express” means-plus-function

   language, and overlapping claim language that is a sort of “word salad,” swapping

   new claim terms for old, and using the same terms in different ways. All of this

   creates ambiguity and sows confusion, which Magnolia now seeks to exploit.

         This case also suffers from the assertion of far too many related patent

   claims. Magnolia asserted 82 claims – later reduced to 44 – targeting a single

   Kurin device. The dozens of asserted claims use seemingly endless variations of

   similar and/or overlapping claim terms, and Magnolia attempts to read all of them

   on the same Kurin Lock product. An unnecessary multiplication of this dispute,

   this is an inefficient use of scarce judicial resources. At most, Magnolia’s asserted

   patents each reflect a single invention with a few possible embodiments. That’s

   how they should have been claimed, how they should be construed, and how this

   dispute should be resolved.

         Facing dozens of interrelated claims that use different language to claim the

   same functionality and all allegedly read on a single accused device, Kurin has

   consistently and appropriately sought to narrow the parties’ disputes through the

   claim construction process. Kurin has continued through the briefing process,



                                             4
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 13 of 101 PageID #: 2033




   eliminating issues wherever possible and refining the remaining issues. The

   fundamental problem, however, remains that Magnolia has asserted far too many

   related, overlapping claims against a single Kurin device.

          To make matters worse, Magnolia has claimed key elements functionally –

   even ascribing the same function to different features in different claims – while

   studiously avoiding the use of words such as “means” that would flag these as

   functional claims. This attempted sleight of hand allows Magnolia’s lawyers to

   feign disbelief at the assertion that these are means-plus-function claims. Yet the

   claim language itself leaves no alternative. Whether it is called a diverter, a

   housing, or a junction, a claim that simply uses a word and sets functional

   requirements for it is a means-plus-function claim, properly limited to the

   disclosed structures for performing the claimed function.

   III.   PLAINTIFF’S BACKGROUND OF THE TECHNOLOGY

          A.    U.S. Patent Nos. 9,855,001 and 10,028,689

          The ’001 patent (D.I. 48-3) and the ’689 patent (D.I. 48-4) share the same

   specification and were filed by Magnolia co-founder and prominent pathologist,

   Dr. Richard Patton. Both patents are titled “Systems and Methods for Parenterally

   Procuring Bodily-Fluid Samples With Reduced Contamination.”3


   3
    “Parenteral” means through a route other than the mouth or alimentary canal, i.e.,
   by vein.


                                             5
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 14 of 101 PageID #: 2034




         Through his long medical practice, Dr. Patton hypothesized—and then

   confirmed through clinical testing—that “[c]ontamination of parenterally-obtained

   bodily fluids by microbes may result in spurious microbial test results,” and that

   such “[f]alse positive results from microbial tests can cause a patient to be

   unnecessarily subjected to one or more anti-microbial therapies…which may cause

   anguish and inconvenience to the patient, as well as produce an unnecessary

   burden and expense to the health care system.” ’001 Patent, 1:63-2:5.4 To tackle

   this problem, Dr. Patton invented various systems and methods to reduce

   contamination. Among his core inventive concepts were “divert[ing] the flow of

   bodily fluids from a patient” such that “an initial volume of withdrawn bodily fluid

   is placed in one or more pre-sample reservoirs and is not used for the incubation in

   culture media.” Id., 7:49-50, Abstract. These concepts permeate each of the

   embodiments described and claimed in the ’001 and ’689 patents.

         For example, as shown in Figures 3A/3B, one way of diverting an initial

   blood volume is through use of a single blood flow path. Id., 5:20-47. Initially the

   blood (and the majority of the skin contaminants) flow through the single flow path

   into a “pre-sample reservoir.” Id., 5:20-23, 5:29-41. The flow path consists of a

   “first needle” that is inserted into a fluid-containing portion of a body (such as a



   4
     Because the specifications for the ’001 and ’689 patents are substantively
   identical, Magnolia primarily cites to the ’001 patent.

                                              6
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 15 of 101 PageID #: 2035




   vein), id., 5:2-9, a “second needle” that can be inserted into the pre-sample

   reservoir, id., 5:20-23, and “sterile tubing” connecting the two needles, id., 5:29-

   32. Through this flow path the blood travels into the pre-sample vessel, as shown

   in Figure 3A (annotations and color added):


                                                                Second
                                                                needle




              Flow path
                                                                     Pre-sample
                                                                      reservoir




     First                                       Patient’s
    needle                                        body




   When the pre-sample reservoir fills, it can be removed and replaced with a “sample

   vessel” (e.g., a container for collecting and testing blood). Id., 6:16-18. A

   subsequent volume of blood from the patient travels through the same flow path

   but into the sample vessel, as shown in Figure 3B (annotations added):




                                             7
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 16 of 101 PageID #: 2036




                                                                 Flow path
                 Sample
                  vessel




                Patient’s
                 body




   The pre-sample reservoir, with its potentially contaminated blood, is kept apart

   from the sample vessel, reducing the likelihood that testing the blood in the sample

   vessel will lead to false positives. Id., 5:48-50, 5:56-62.

         Another way of diverting an initial blood volume, as shown in Figures

   6A/6B, utilizes a flow path from the patient that branches into two separate paths,

   one leading to the pre-sample reservoir and the other leading to the sample vessel:




                                              8
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 17 of 101 PageID #: 2037




   Id., Figs. 6A, 6B (color added).

         The patents explain that “[m]any different types of diversion mechanisms

   can be used to divert the flow of bodily fluids from a patient,” id., 7:49-50, and that

   the diversion can take place either “manually or automatically,” id., 8:23-26. In

   the example illustrated in Figures 6A/6B, the system includes a switchable valve

   (602) that pivots to allow blood to flow either toward the pre-sample reservoir or

   toward the sample vessel. Id., 7:50-8:6.

         B.     U.S. Patent Nos. 10,039,483 and 10,220,139
         Building upon the inventions of the ’001 and ’689 patents, Dr. Patton

   teamed up with his Magnolia co-founder, Gregory Bullington, and other engineers

   to design a robust platform of devices that could achieve the goal of widespread

   adoption of Dr. Patton’s “Initial Specimen Diversion Technique,” as it came to be

   known. See, e.g., ’483 Patent (D.I. 48-5), 7:13-16. Enacting practice changes

   within hospitals and converting practitioner behavior from the status quo (i.e.,


                                              9
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 18 of 101 PageID #: 2038




   standard practice with no diversion) necessitated a blood collection system that

   would minimize the potential for external contamination, user error, and non-

   compliance.

         In 2011 and 2012, this effort resulted in a broad array of design concepts and

   systems for achieving those objectives, which are reflected in the ’483 patent and

   the ’139 patent (D.I. 48-6).

   IV.   DEFENDANT’S BACKGROUND OF THE TECHNOLOGY
         The medical community has long recognized that the initial volume of blood

   withdrawn after a needle is inserted into a patient’s body contains a range of

   contaminants including bacteria and skin. Thus, for decades it has been standard

   practice to remove and discard the initial volume of blood before blood collection

   for uses like blood transfusions, where such contamination poses a risk to the

   receiving patient. Dr. Patton recognized that such contamination could be a source

   of false positive blood culture results, and in 2007-2008 he conducted clinical tests

   of his theory.

         The results indicated that removing the initial volume of blood before

   collecting a blood culture materially reduces the number of false positive blood

   culture results. See Patton, et al., Innovation for Reducing Blood Culture

   Contamination: Initial Specimen Diversion Technique, 48 J. Clinical Microbiology

   No. 12, pp. 4501–03 (Dec. 2010) (First Amended Compl., Ex. H (D.I. 5-8)). The



                                            10
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 19 of 101 PageID #: 2039




   standard method of removing the initial volume of blood using a regular needle set,

   however, was cumbersome. The patents asserted in this case arise from

   Magnolia’s attempts to develop a device to more easily perform what it calls Initial

   Specimen Diversion.

         A.     U.S. Patent Nos. 9,855,001 and 10,028,689

         The ’001 and ’689 patents are continuations in the same patent family, and

   share the same specification. That specification first discloses the technique Dr.

   Patton used for his clinical research, a single line out of the patient without any

   “diversion mechanism.” Magnolia’s description of this “single blood flow path”

   technique (depicted in Figures 3A/B) is accurate.

         The specification next discloses two

   embodiments of a concept that uses a single line

   coming out of the patient (514) into a “diversion

   mechanism” (512), and two lines out of the diversion

   mechanism (516, 518): (i) one to a reservoir that

   receives the initial flow of blood from the patient (504); and (ii) one to a sample

   collection bottle (506). The basic arrangement is shown in Figure 5 above. Two

   possible “diversion mechanisms” are disclosed. Figures 6A/B disclose a simple

   “switchable valve” 602 that can pivot to physically “seal” off one of the lines out




                                             11
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 20 of 101 PageID #: 2040




   of the diversion mechanism and divert flow into the other. [’001 patent, 7:49-8:27;

   ’689 patent, 7:50-8:28].




         Figures 7A/B disclose a second diversion mechanism that uses “flow control

   blocks” that can slide relative to each other to physically close off one of the lines

   out of the diversion mechanism and divert flow into the other. [’001 patent, 8:28-

   9:15; ’689 patent, 8:29-9:15].

         While the specification notes that “[m]any different types of diversion

   mechanisms can be used to divert the flow of bodily fluid from a patient,” [’001

   patent, 7:49-50; ’689 patent, 7:50-51], these two are the only “diversion

   mechanisms” disclosed in the ’001/’689 specification. The specification does not

   include any other “catchall” language with respect to alternatives to these two

   “diversion mechanisms,” nor does it contemplate using anything other than a

   “diversion mechanism” to manage blood flow in such a device. No actual working

   device is disclosed; the specification is purely conceptual.




                                             12
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 21 of 101 PageID #: 2041




         The original non-provisional application in the patent family that includes

   the ’001 and ’689 patents was filed over 12 years ago, on December 13, 2007. The

   applications for the ’001 and ’689 patents were filed March 13 and December 5,

   2017. They are the ninth and tenth continuations in the family. None of the earlier

   patents in this family are asserted.

         B.     U.S. Patent No. 10,039,483

         The ’483 patent was filed on December 5, 2017, and is part of a different

   patent family than the ’001 and ’689 patents. It is the third continuation in its

   family, claiming priority to a non-provisional application filed on October 12,

   2012, and it discloses an actual device designed to perform the initial specimen

   diversion process disclosed in the ’001/’689 patents. This device is Magnolia’s

   original Steripath product.

         As described in the specification, the apparatus has six core components: (i)

   a housing; (ii) an inlet port; (iii) a “flow control mechanism”; (iv) a “first fluid

   reservoir;” (v) an outlet port that may connect to a “second fluid reservoir;” and

   (vi) an actuator to change to configuration of the flow control mechanism. [’483

   patent, 8:33-9:34]. The first fluid reservoir receives the initial portion of the

   patient’s blood, while the second fluid reservoir is a sample bottle. The “flow

   control mechanism” is the same functional component as the “diversion

   mechanism” in the ’001/’689 specification, directing the blood flow from the inlet



                                              13
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 22 of 101 PageID #: 2042




   port into the “first fluid reservoir” in a first configuration, then to the outlet port

   (and then optionally on to a “second fluid reservoir” or sample bottle) after it

   transitions to a second configuration. [’483 patent, Abstract, 2:14-30, 3:1-20, 5:8-

   15].

          The specification describes an open blood flow path as a state of “fluid

   communication.” Thus, in the first configuration the inlet port is in fluid

   communication with the first fluid reservoir. In the second configuration the inlet

   port is in fluid communication with the outlet port, which leads to the sample

   bottle. The outlet port is “fluidically isolated” from the first fluid reservoir. [’483

   patent, Abstract, 2:14-30, 3:1-20; 4:12-18].

          The asserted claims of the ’483 patent are directed to a “blood sequestration

   device” and claim this arrangement using various language describing two distinct

   “flow paths.” The first flow path is from the inlet to the first reservoir, and the

   second flow path is from the inlet to the outlet, thereby “bypassing” the first fluid

   reservoir and “initial volume of blood sequestered therein.” [’483 patent, claims 1,

   9, 18, 24].

          C.     U.S. Patent No. 10,220,139

          The ’139 patent was filed on February 20, 2018, claiming priority to a non-

   provisional application filed October 9, 2013. The specification discloses a very

   different device than the other asserted patents, designed not for obtaining blood



                                               14
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 23 of 101 PageID #: 2043




   samples but rather for “delivering a fluid to a patient . . . with reduced

   contamination.” [’139 patent, 2:45-47]. Various embodiments of this “fluid

   transfer device” are “configured to facilitate the insertion of a piercing member . . .

   into a patient to withdrawal [sic] and isolate a predetermined amount of body fluid

   from the patient containing, for example, dermally residing microbes.” [’139

   patent, 5:54-63]. The device then is used to deliver fluids to the patient through the

   established line. Thus, the ’139 patent is directed to a device that is fundamentally

   different than the accused Kurin Lock device in both design and function. The

   Kurin Lock is not designed for, and cannot be used for, delivering fluids to a

   patient.

   V.    AGREED-UPON CONSTRUCTIONS

         A.     Preamble Terms That The Parties Agree Are Limiting

                           Term                      Agreed Construction
              “An apparatus for                 The preamble is limiting.
              obtaining a bodily fluid
              sample from a patient with
              reduced contamination”
              ’001 Patent: claims 1, 21

                           Term                      Agreed Construction
              “An apparatus for                 The preamble is limiting.
              obtaining biological fluid
              samples from a patient”
              ’689 Patent: claim 1




                                             15
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 24 of 101 PageID #: 2044




                          Term                     Agreed Construction
              “A biological fluid              The preamble is limiting.
              sequestration apparatus
              configured to be fluidically
              coupled to a sample vessel”
              ’689 Patent: claim 8

                          Term                     Agreed Construction
              “An apparatus for            The preamble is limiting.
              establishing a sampling flow
              path substantially free of
              microbial artifacts between
              a patient and a sample
              vessel”
              ’689 Patent: claim 17

                          Term                     Agreed Construction
              “A blood sequestration           The preamble is limiting.
              device”
              ’483 Patent: claims 1, 9, 18,
              24

                          Term                     Agreed Construction
              “A bodily fluid                  The preamble is limiting.
              sequestration device”
              ’139 Patent: claims 1, 13, 23

         B.     Agreed-Upon Constructions (for Terms in the Bodies of the
                Claims)

                          Term                     Agreed Construction
              “blood sequestration             Plain and ordinary meaning
              device”
              ’483 Patent: claims 1, 9, 18,
              24



                                              16
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 25 of 101 PageID #: 2045




                              Term                    Agreed Construction
              “bodily fluid sequestration           Plain and ordinary
              device”                               meaning
              ’139 Patent: claims 1, 13, 23



                             Term                   Agreed Construction
              “valve disposed in the first      Plain and ordinary meaning
              lumen”
              ’139 Patent: claims 1, 13, 23


                             Term                   Agreed Construction
              “flow control mechanism”          Plain and ordinary meaning
              ’139 Patent: claims 1, 13, 23,
              24

   VI.   DISPUTED CONSTRUCTIONS

         A.     “Sequester”

              Term                  Magnolia’s Proposed         Kurin’s Proposed
                                       Construction              Construction
    “sequester” (and          Plain and ordinary            Original/Answering:
    grammatical               meaning.                      “isolate”
    variants)                 If construction is
    ’001 Patent: claims 1,    necessary, “to set apart or
    21                        to segregate.”
    ’689 Patent: claims 2,
    8, 9, 11, 17
    ’483 Patent: all claims
    ’139 Patent: all claims


                                               17
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 26 of 101 PageID #: 2046




                1.     Plaintiff’s Opening Position

         An important aspect of the invention in the Magnolia patents is that the

   initial blood coming out of the patient is treated differently than the subsequent

   blood used in testing. This is because the first blood to flow through the needle (or

   IV cannula) is more likely to contain microbes and other contaminants dislodged

   by the needle or cannula passing through the skin. See, e.g., ’001 Patent, 3:38-40.

   To minimize the contamination risk, the first blood is “sequestered” (i.e.,

   segregated or otherwise set apart) and not used for testing.

         The term “sequester” (or a grammatical variant) appears in the claims of all

   four asserted patents, and in each instance, the term is used consistent with the

   notion of setting aside an initial portion of blood so the subsequent portion of

   blood (which is less likely to contain contaminants) is used for testing. See, e.g.,

   ’001 Patent, Claim 1 (“sequestering in the reservoir contaminants present in the

   initial volume of bodily fluid, thereby reducing contamination of the subsequent

   volume of bodily fluid…”); ’689 Patent, Claim 2 (“…filling the contaminant

   reservoir sequesters the initial volume of biological fluid…and reduces

   contamination in the biological fluid flowing to the output tube”); ’483 Patent,

   Claim 1; ’139 Patent, Claim 1.




                                             18
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 27 of 101 PageID #: 2047




         Kurin proposes a narrower interpretation, “isolate,” apparently trying to

   avoid infringement.5 The term “isolate” does not appear in the body of the ’001

   and ’689 patents. The phrase “fluidically isolate” appears in the ’689 patent, but in

   the claims, it only appears in dependent claims that further require that the initial

   volume of blood be “fluidically isolate[d]” in addition to being sequestered.

   Independent claim 17, for example, requires a “contaminant reservoir and the

   junction operable in a second state to (a) sequester the first portion of biological

   fluid in the contaminant reservoir.” ’689 Patent, Claim 17. Dependent claim 22

   further requires that biological fluid to be “fluidically isolated in the contaminant

   reservoir.” Id., Claim 22. Similarly, independent claim 1 of the ’483 patent

   requires only that the “initial volume of blood [be] sequestered” in the fluid

   reservoir, while dependent claim 7 adds the requirement that it be “fluidically

   isolated” in that reservoir. ’483 Patent, Claims 1 and 7; see also id., Claims 9 and

   14, 18 and 23, 24 and 28; ’139 Patent, Claims 1 and 2, 13 and 15, 23 and 24.

   Because “[u]nder the doctrine of claim differentiation, dependent claims are

   presumed to be of narrower scope than the independent claims from which they

   depend,” AK Steel Corp. v. Sollac & Ugine, 344 F.3d 1234, 1242 (Fed. Cir. 2003),

   and because “[w]hen different words or phrases are used in separate claims, a


   5
    Kurin’s original construction of “sequester” was “to isolate with a physical
   barrier.” JA0012-15 (Kurin’s Oct. 9, 2019 Letter). In the Joint Claim
   Construction Chart, Kurin dropped “with a physical barrier.”

                                             19
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 28 of 101 PageID #: 2048




   difference in meaning is presumed,” Nystrom v. TREX Co., 424 F.3d 1136, 1143

   (Fed. Cir. 2005), Kurin’s proposed construction should be rejected.

                2.     Defendant’s Answering Position

         The term “sequester” is found in nearly every asserted independent claim,

   but the “thing” that must be sequestered is not always the same. Some claims

   require sequestration of the “contaminants present in the initial volume of bodily

   fluid” (see, e.g., ’001 claim 1) while others require sequestration of the “initial

   volume of bodily fluid.” (see, e.g., ’001, claim 21).

         Starting as we must with the plain meaning, the easiest to understand

   synonym of “sequester” is the straight-forward synonym “isolate.” See JA0350

   (Oxford Dictionary of English, 3rd Ed. (2010)) (defining “sequester” as “isolate or

   hide away”). This reflects common usage and understanding of the term

   “sequester,” which is perhaps most commonly associated with sequestration of a

   jury. As the future members of the jury in this matter may know (and will be

   relieved that it does apply to them), jury sequestration refers to the practice of

   isolating jurors from their families, the general public, and the media to avoid

   outside influence on their consideration of a case.

         This plain and ordinary meaning is fully supported by the intrinsic evidence.

   The ’001/’689 specification uses the term “sequester” just once, describing a study

   wherein certain patients “had an initial volume of drawn blood sequestered into a



                                             20
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 29 of 101 PageID #: 2049




   pre-sample reservoir.” [’001/’689 patents, 10:3-33]. This test used the “single

   blood flow path” method, so the blood was “sequestered” in its own bottle and thus

   isolated from the rest of the system.

         Magnolia proposes that “sequester” be given its plain and ordinary meaning,

   yet objects to “isolate” claiming that it is a “narrower interpretation.” Magnolia

   never explains how “isolate” is narrower than “sequester,” and instead immediately

   moves to a claim differentiation argument.

         Magnolia’s claim differentiation argument actually confirms that “isolate” is

   the best construction of “sequester.” Magnolia asserts that the use of the term

   “fluidically isolate” in some dependent claims indicates that “isolate” and

   “sequester” must have different meanings. Claim differentiation, however, does

   not apply here, as there would be no conflict construing the term “sequester” in the

   relevant independent claims to mean “isolate.”

         The term “fluidically isolate” used in the dependent claims cited by

   Magnolia is not the same as “isolate.” The word “fluidically” modifies “isolate,”

   so “fluidically isolate” refers to one form of isolation and is inherently narrower

   than “isolate” alone. Thus, reading the term “sequester” in the relevant

   independent claims to mean “isolate” would not cause the dependent claims to

   have the same scope, as the dependent claims impose a further requirement that

   such isolation be “fluidic” isolation. See Tandon Corp. v. U.S. Int’l Trade



                                             21
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 30 of 101 PageID #: 2050




   Comm’n, 831 F.2d 1017, 1023 (Fed. Cir. 1987) (“There is presumed to be a

   difference in meaning and scope when different words or phrases are used in

   separate claims. To the extent that the absence of such difference in meaning and

   scope would make a claim superfluous, the doctrine of claim differentiation states

   the presumption that the difference between claims is significant.”)

         The intrinsic evidence confirms this understanding. The term “fluidic

   isolation” is always used in contrapose with the term “fluidic communication,”

   appearing only in claims depending from independent claims that require “fluidic

   communication” among certain components.6 Moreover, the specification of the

   ’139 patent explains that in some embodiments the “fluid transfer device is

   fluidically isolated from the fluid reservoir to sequester the predetermined volume

   of bodily fluid in the fluid reservoir.” [’139 patent, Fig. 40, 5:10-12, 29:36-40].

   Thus, fluidic isolation is being used to describe one way to “sequester” the initial

   bodily fluids.

         Magnolia offers nothing to support its alternative proposal that sequester be

   construed to mean “to set apart or to segregate.” Neither is as close a synonym as

   “isolate,” which matches the plain and ordinary meaning of “sequester.” Sequester

   and isolate are synonyms, equal in scope, yet isolate is more easily understood by a


   6
    The term “fluidic isolation” also appears extensively in the claims of the ’689
   patent, though it is not used in the ’689 specification and appears to be a term that
   Magnolia began using long after the ’689 specification was drafted in 2007.

                                             22
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 31 of 101 PageID #: 2051




   jury. For this reason, and because it is best supported by the intrinsic evidence,

   Kurin respectfully requests that the Court construe “sequester” to mean “isolate.”

                   3.    Plaintiff’s Reply Position

            Kurin wants to replace the word the inventors chose to use in their claims

   (sequester) with a different word (isolate). It offers a three-step argument that fails

   at each step.

            First, it assumes (wrongly) that the law permits substitution when two words

   are synonyms (it doesn’t). Second, it posits that its word is a “straight-forward

   synonym” for the inventor’s word (it isn’t). Kurin Answering Br. at 20. Third, it

   speculates that its word is “more easily understood by the jury” (it isn’t, and

   Kurin’s focus invites legal error). Id. at 23.

            The Federal Circuit long-ago rejected the idea that a party could merely

   replace a word in the claim with a synonym under the guise of claim construction.7

   In International Rectifier Corp. v. IXYS Corp., 361 F.3d 1363, 1374 (Fed. Cir.

   2004), the Federal Circuit criticized the district court’s use of a dictionary

   definition of a synonym for the claim term, rather than the claim term itself.

            [T]he district court's adoption of a definition attributed to “adjacent,”
            a synonym of the claim term, disregards entirely the distinction
            between the two terms set forth in the usage note. Had the inventor
            meant “adjacent,” he could have used that word. However, we must
            consider the word that the inventor actually chose and use the
            definitions of that term that are consistent with the written description.

   7
       Kurin does not cite a single case in favor of its synonym-substitution argument.

                                               23
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 32 of 101 PageID #: 2052




   Int’l Rectifier, 361 F.3d at 1374. Similarly, in C.R. Bard, Inc. v. U.S. Surgical

   Corp., 388 F.3d 858, 863 (Fed. Cir. 2004), the Federal Circuit explained that

   synonyms provided by dictionaries were “largely unhelpful” and recognized “that

   merely rephrasing or paraphrasing the plain language of a claim by substituting

   synonyms does not represent genuine claim construction.” Bard, 388 F.3d at 863.

   Thus, even if “sequester” and “isolate” were “straight-forward synonyms,” as

   Kurin alleges, it would still be legal error to substitute one for the other under the

   guise of claim construction.

           In any event, “sequester” and “isolate” are not synonyms. Kurin quotes the

   ’139 patent and concludes “fluidic isolation is being used to describe one way to

   ‘sequester’ the initial bodily fluids.”8 Kurin Answering Br. at 22-23. If isolation

   (or even fluidic isolation) is but one way of sequestering fluids, the words are not

   synonyms. Even if isolation is broader than fluidic isolation, the intrinsic evidence

   conclusively shows that “isolate” does not span the same scope as “sequester.”

           Kurin cites the Tandon case to remind the Court of the presumption created

   by the doctrine of claim differentiation. Kurin Answering Br. at 22. Where Kurin

   errs is in its assumption that the claim differentiation argument favors Kurin over

   Magnolia. It does not.



   8
       Unless otherwise noted, all emphasis is added.

                                             24
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 33 of 101 PageID #: 2053




         Kurin overlooks the fundamental point that the patentee knew of the word

   “isolate” (and in fact used that word in various dependent claims), but instead

   chose to use “sequester” in the independent claims. There is no reason to construe

   “sequester” with the narrower interpretation of “isolate” when the patentee knew

   how to use “isolate” but chose “sequester.”

         The final step in Kurin’s argument is its unsupported assumption that

   “isolate” will be more easily understood by the jury than “sequester.” What Kurin

   misses is that the legal inquiry is not what a term’s plain and ordinary meaning is

   to a lay person, but what its meaning is to a skilled artisan. “Claim terms must be

   construed as they would be understood by a person of ordinary skill in the art to

   which the invention pertains. Specialty Composites v. Cabot Corp., 845 F.2d 981,

   986 (Fed. Cir. 1988). What the claim term would mean to a layman is legally

   irrelevant.” Searfoss v. Pioneer Consol. Corp., 374 F.3d 1142, 1149 (Fed. Cir.

   1988).

         “Sequester” is a well-known term to those of skill in the art. Kurin itself has

   marketed and sold its accused device (called the Kurin Lock) as a sequestration

   device. JA0016 (MAG-DEL0000663) at JA0019 (MAG-DEL0000666) (“The

   Kurin blood capture device sequesters the initial draw of blood upon initial

   venipuncture.”) & JA0024 (MAG-DEL0000671) at JA0030 (MAG-DEL0000677)

   (“[T]he Kurin blood lock mechanism sequesters the initial sample of blood . . . .”).



                                            25
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 34 of 101 PageID #: 2054




   Its own patents are titled “Blood Contaminant Sequestration Device” and

   consistently use the word “sequester.” See, e.g., U.S. Patent Nos. 9,820,682

   (“Blood Sample Optimization System and Blood Contaminant Sequestration

   Device and Method”), 10,010,282 (same), 10,143,412 (same).

         The consistent use of “sequester” (and not “isolate”) by both Magnolia and

   Kurin demonstrates that the skilled artisan readily understands the word. The

   ability of the skilled artisan to understand “sequester” is even more apparent when

   its usage is considered in the context of the remaining claim language and the

   specifications of the Magnolia patents. Both the claim language and the patent

   specifications recite and teach that it is an initial volume of bodily fluid that is

   sequestered and the subsequent volume of bodily fluid that is not sequestered. See

   e.g., ’001 Patent, Claim 1. Nothing more is necessary.

                4.     Defendant’s Sur-Reply Position

         It is entirely appropriate to construe a term to clarify it for the jury. The

   plain meaning of a term is as a person of ordinary skill would have understood it,

   “but that is no reason why a claim term cannot be given a construction that

   explains, in language comprehensible to a jury, what the term means to a person of

   ordinary skill.” Largan Precision Co, Ltd v. Genius Elec. Optical Co., No. 13-CV-

   02502-JD, 2014 WL 5358426, at *4 (N.D. Cal. Oct. 20, 2014). “After all, …

   claim terms written in technical language may have to be recast in words that non-



                                              26
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 35 of 101 PageID #: 2055




   experts will understand.” Id. (citing Abbott Laboratories v. Sandoz, Inc., 544 F.3d

   1341, 1360 (Fed. Cir. 2008) (“[C]laims are construed as an aid to the decision-

   maker, by restating the claims in non-technical terms.”)); see also Power–One, Inc.

   v. Artesyn Techs., Inc., 599 F.3d 1343, 1348 (Fed. Cir. 2010) (“The terms, as

   construed by the court, must ‘ensure that the jury fully understands the court’s

   claim construction rulings and what the patentee covered by the claims.’”)

         Here, the Court should construe “sequester” as its more easily understood

   synonym “isolate.” Cf. Asia Vital Components Co. v. Asetek Danmark A/S, No.

   16-CV-07160-JST, 2018 WL 452109, at *7 (N.D. Cal. Jan. 17, 2018) (construing

   “separably” as “detachably” to “provide clarity to the jury”); SkinMedica, Inc. v.

   Histogen Inc., No. 09-CV-122 JLS NLS, 2011 WL 2066619, at *10 (S.D. Cal.

   May 24, 2011) (construing “substantially enveloping” to mean “substantially

   enclosing, surrounding, or covering”). Magnolia’s citations do not support its

   argument that use of synonyms is error. In International Rectifier Corp. v. IXYS

   Corp., 361 F.3d 1363, 1373-74 (Fed. Cir. 2004), the error was not the use of a

   synonym, but rather disregarding a “distinction between the two [purportedly

   synonymous] terms”. In C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d 858, 863

   (Fed. Cir. 2004), dictionary definitions were “largely unhelpful” because the

   intrinsic evidence required a particular construction, and the statement that




                                            27
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 36 of 101 PageID #: 2056




   rephrasing “does not represent genuine claim construction” was not the basis for

   decision. See id.

            Magnolia offers no basis to differentiate “sequester” and “isolate.” But,

   Magnolia admitted that “sequester” and “fluidic isolation” are not synonyms,

   supra, p. 24, effectively nullifying its claim differentiation argument, supra, pp.

   18-19. Construing the term “sequester” to mean “isolate” will help jurors

   understand and apply the claims.

            B.     “Initial Volume” Terms

                 Term             Magnolia’s Proposed             Kurin’s Proposed
                                     Construction                  Construction
       “initial volume”         Plain and ordinary           Original/Answering: “All
       terms                    meaning                      of the fluid that flows
       ’001 Patent: claims 1,                                before a transition” (in all
       4, 21-23 (“initial                                    of the various ways a
       volume of bodily                                      transition is claimed)9
       fluid”)
       ’689 Patent: claims 1,
       2, 6 (“initial volume
       of biological fluid”);
       claims 8, 11, 13, 15,
       17 (“first portion of
       biological fluid”)
       ’483 Patent: claims 1,
       8, 9, 18, 19, 21, 24



   9
     Magnolia’s view is that Kurin changed its original proposed construction.
   Compare D.I. 48-1 at 4 (“all of the fluid that flows before a transition, in all of the
   various ways a transition is claimed”) with Kurin Answering Br. at 31 (“all of the
   fluid that flows before a transition”). Kurin disagrees.

                                              28
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 37 of 101 PageID #: 2057




    (“initial volume of
    blood”)
    ’139 Patent: claims 1,
    13, 19, 23, 27 (“initial
    volume of bodily
    fluid”)

                1.     Plaintiff’s Opening Position

         “Initial volume” is the term the claims use to describe the fluid that is

   received by the reservoir, and therefore not used for testing.

         The two words that form this limitation, “initial” and “volume,” are common

   and well-understood by the skilled artisan. As the claims and specifications of the

   asserted patents explain, “[p]rior to withdrawing bodily fluid into the one or more

   sample vessels for incubation, an initial volume of withdrawn bodily fluid is placed

   in one or more pre-sample reservoirs and is not used for the incubation in culture

   media.” ’001 Patent, 3:4-8; see also id., Claim 1 (“a reservoir configured to

   receive an initial volume of bodily fluid withdrawn from the patient”); ’689 Patent,

   Claim 1; ’483 Patent, Claim 1; ’139 Patent, Claim 1.

         Kurin’s construction, with its repeated use of “all of” (“all of the fluid that

   flows before a transition, in all of the various ways a transition is claimed”),

   improperly narrows the claims. Thorner v. Sony Comput. Entm’t Am. LLC, 669

   F.3d 1362, 1366-67 (Fed. Cir. 2012). Kurin also, wrongly, imports an ambiguous,

   nineteen-word phrase to replace the simple two-word phrase (“initial volume”).



                                             29
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 38 of 101 PageID #: 2058




   See Am. Patent Development, Corp. v. Movielink, LLC, 604 F. Supp. 2d 704, 716

   (D. Del. 2009) (rejecting a construction that “is merely a verbose paraphrasing of

   the claim language that otherwise offers little to assist one of skill in the art in

   understanding the claims”).

         Moreover, Kurin’s construction violates the doctrine of claim differentiation.

   Dependent claim 6 of the ’689 Patent recites: “The apparatus of claim 1, wherein

   all of the initial volume of the biological fluid from the patient flows into the

   contaminant reservoir.” See also ’689 Patent, Claims 15, 21, 28. “[T]he presence

   of a dependent claim that adds a particular limitation raises a presumption that the

   limitation in question is not found in the independent claim.” Liebel-Flarsheim

   Co. v. Medrad, Inc., 358 F.3d 898, 910 (Fed. Cir. 2004).

                2.     Defendant’s Answering Position
         The asserted patents use the term “initial volume of bodily fluid/blood”10 to

   refer to the initial portion of blood removed from the patient and sequestered so

   that a clean blood sample can be taken. Every disclosed embodiment and every

   asserted claim requires a transition once the “initial volume of bodily fluid/blood”

   has been withdrawn from the patient and/or placed into the reservoir. [’001 patent,

   Abstract, 2:64-3:9, 5:35-6:27, 7:27-43, 7:49-8:16, 8:28-9:15, claims 1, 21; ’689



   10
     Or, in the ’689 patent, the terms “first portion of biological fluid” and “initial
   volume of biological fluid.”

                                              30
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 39 of 101 PageID #: 2059




   patent, Abstract, 2:66-3:10, 5:36-6:28, 7:28-44, 7:50-8:17, 8:29-9:15, claims 1, 8,

   17, 23; ’483 patent, 2:25-30, 3:13-38, 4:3-18, 5:39-6:56, 7:50-56, 13:41-14:8, 19:1-

   5, claims 1, 9, 18, 24; ’139 patent, 4:56-5:15, 7:50-8:8, 8:41-56, 9:30-10:13, 13:1-

   6, 13:43-61, 15:58-16:28, 18:53-59, 19:46-59, 20:2-7, 22:20-26, 22:49-23:3,

   23:52-58, 25:23-26, 25:54-67, 26:14-19, 28:9-12, 28:44-54, 29:16-65, claims 1, 13,

   23].

            This transition is variously claimed as being from one “operating mode” to

   another, from one “configuration” to another, from one “state” to another, etc., and

   in some embodiments this transition occurs “automatically” while in others it is

   done “manually.” In every instance the “initial volume” of bodily fluid that is

   being sequestered is differentiated from the “subsequent volume” (or from a fluid

   flow received or able to be received, in the ’139 patent) by this transition, and all

   of the “bodily fluid/blood” prior to the transition constitutes the “initial volume.”

   [Id.].

            Kurin does not seek a “nineteen-word” construction paraphrasing the claim

   language. Rather, it seeks to properly construe the scope of the term “initial

   volume” in light of the specification, which directly and consistently links it to the

   transition from a first state to a second state. The specific construction sought is

   that “initial volume” means “all of the fluid that flows before a transition.” This is

   exactly what is described in the specification.



                                             31
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 40 of 101 PageID #: 2060




          Magnolia first asserts that it seeks the “plain meaning” of this term, but the

   plain meaning of “initial volume” requires context. Something can only be

   “initial” with respect to something else, so a proper construction must answer the

   question “initial with respect to what?” Without this context, these claims are

   fatally indefinite.

          Magnolia offers only a quotation from the general description in the ’001

   specification that “[p]rior to withdrawing bodily fluid into the one or more sample

   vessels for incubation, an initial volume of withdrawn bodily fluid is placed in one

   or more pre-sample reservoirs and is not used for the incubation in culture media.”

   Supra, p. 29. Yet, in Magnolia’s own example, the event that delineates between

   the “initial volume” of bodily fluid that is sequestered and the subsequent volume

   of bodily fluid for the sample is the claimed “transition from the first operating

   mode to the second operating mode.” [’001 patent, 11:25-30].

          Magnolia’s claim differentiation argument based on claim 6 of the ’689

   patent is misplaced. Claim 6 of the ’689 patent depends from claim 1, which

   requires:

          the junction operable to allow an initial volume of biological fluid to
          flow from the patient to the contaminant 20 reservoir, and to
          transition as a direct result of filling the contaminant reservoir to
          allow a subsequent volume of biological fluid to flow from the inlet
          to the second outlet.




                                             32
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 41 of 101 PageID #: 2061




   [’689 patent, 11:19-24]. Claim 1 further requires that the junction have a “first

   outlet” that is “fluidically coupled” to the “contaminant reservoir.” [’689 patent,

   11:15-16]. Consistent with this claim 1, the “initial volume” of fluid might occupy

   not just the contaminant reservoir, but also any connecting flow path between the

   contaminant reservoir and the “first outlet.”

         Claim 6 imposes a further requirement that “all of the initial 40 volume of

   the biological fluid from the patient flows into the contaminant reservoir.” This

   simply requires that none of the initial volume remain in any connecting tube or

   line between the first outlet of the junction and the reservoir. This limitation in

   claim 6 is not inconsistent with Kurin’s proposed construction; it is simply a

   narrowing dependent claim.

         The following cropped portions of Fig. 5 of the ’689 patent have been

   annotated to illustrate this distinction. As described in the specification, “diversion

   mechanism 512” is a “black box” that contains the junction. [See ’689 patent, 7:8-

   10]. The figure on the left shows (in red added by Kurin) bodily fluid occupying

   the contaminant reservoir (“pre-sample reservoir 504”) and “first sterile output

   tubing 516” [’689 patent, 7:8-16], illustrating a possibility covered by claim 1.

   The figure on the right shows (again in red added by Kurin) bodily fluid occupying

   only the contaminant reservoir, illustrating the narrower possibility covered by

   claim 6.



                                             33
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 42 of 101 PageID #: 2062




         Kurin’s construction clarifies that – consistent with the claim language –

   “initial volume” means all of the fluid that flows before the “transition.” This

   limitation is broader than dependent claim 6 of the ’689 patent, which requires “all

   of the initial volume” to flow into the “contaminant reservoir.” See World Class

   Tech. Corp. v. Ormco Corp., 769 F.3d 1120, 1125 (Fed. Cir. 2014) (holding claim

   differentiation does not apply when construction does not give independent claim

   “the same scope” as dependent claim).

         Kurin’s construction does not improperly narrow the claims by importing

   “limitations from the specification into claims.” See Thorner v. Sony Computer

   Entm’t Am. LLC, 669 F.3d 1362, 1366–67 (Fed. Cir. 2012). The term “initial

   volume” can only be understood in the context of what the “volume” is “initial”

   with respect to. The claims make clear that the “volume” must be the entire



                                            34
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 43 of 101 PageID #: 2063




   volume “initial” to the particular transition that is described in each relevant claim.

   Kurin’s proposed construction does not import any limitation, it simply clarifies

   for the jury “what the patentee covered by the claims.” See O2 Micro Int’l Ltd. v.

   Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008).

                   3.   Plaintiff’s Reply Position

         Kurin implicitly concedes that its original 19-word proposal was

   unsupported and overreaching. In its Answering Brief, it drops, without

   explanation, over half of what it originally asked for. Compare D.I. 48-1 at 4 (“all

   of the fluid that flows before a transition, in all of the various ways a transition is

   claimed”) with Kurin Answering Br. at 31 (“all of the fluid that flows before a

   transition”).

         Kurin’s problem is that what remains fares no better than what it dropped. It

   still seeks a construction that replaces two common and well-understood words,

   “initial” and “volume,” with a still-ambiguous and still-improperly-narrowing

   proposal that imports multiple limitations (“all of the fluid” and “before a

   transition”) wholly unsupported by the claim language or the specification.

         The black letter law of claim differentiation is “dependent claims are

   presumed to be of narrower scope than the independent claims from which they

   depend.” AK Steel Corp. v. Sollac & Ugine, 344 F.3d 1234, 1242 (Fed. Cir. 2003).

   Kurin defies this rule by injecting “all” in its construction for independent claim



                                              35
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 44 of 101 PageID #: 2064




   terms when the patentee expressly used “all” in the dependent claim terms. See

   ’689 Patent, Claims 6, 15, 21, 28. The patentee claimed an “initial volume of

   bodily fluid” in the independent claim. See, e.g., ’001 Patent, Claim 1. The

   patentee did not claim all of the bodily fluid but rather just an initial volume of

   bodily fluid.

         The Federal Circuit has cautioned against inserting words like “all” into

   claim language. See U.S. Ethernet Innovations, LLC v. Acer, Inc., 646 F. App’x

   929, 934 (Fed. Cir. 2016) (rejecting constructions of “store all the data of frames”

   or “store entire frames of data” because the “claims say only ‘data of frames,’

   indicating that the buffer need not be capable of storing an entire Ethernet frame of

   data”). By including the words “all,” Kurin appears to be proposing a stricter

   requirement (e.g., a numerical limitation) than the claim requires. But “[i]t is

   usually incorrect to read numerical precision into a claim from which it is absent,

   particularly when other claims contain the numerical limitation.” Modine Mfg. Co.

   v. U.S. Int’l Trade Comm’n, 75 F.3d 1545, 1551 (Fed. Cir. 1996).

         The claim language itself clearly describes the “initial volume” as the

   volume of fluid received by the reservoir, not “all of the fluid that flows before a

   transition.” See, e.g., ’001 Patent, Claim 1 (“a reservoir configured to receive an

   initial volume of bodily fluid withdrawn from the patient”); ’689 Patent, Claim 1;

   ’483 Patent, Claim 1; ’139 Patent, Claim 1. Kurin wrongly contends that “[e]very



                                             36
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 45 of 101 PageID #: 2065




   disclosed embodiment and every asserted claim requires a transition . . . .” Kurin

   Answering Br. at 31. In fact, many of the asserted claims do not claim a

   “transition.” See ’001 Patent, Claim 21; ’483 Patent, Claim 1; ’139 Patent, Claims

   1, 13, 23.

           In Teleflex, Inc. v. Ficosa North America Corp., 299 F.3d 1313, 1327-28

   (Fed. Cir. 2002), the Federal Circuit cautioned against the approach Kurin

   proposes. In that case, the district court improperly construed “clip” to mean “a

   single pair of legs” despite the fact that “[n]either ‘single’ nor ‘pair of legs’ appears

   in claim 1.” Id. Even though “[t]he specification describes only one embodiment

   of the claimed ‘clip (28),’ . . . the record is devoid of ‘clear statements of scope’

   limiting the term appearing in claim 1 to having ‘a single pair of legs.’” Id. at

   1328.

           In this case, “all” does not appear in a single independent claim under

   construction. Further, similar to the Teleflex case, the ’483 specification at issue

   here teaches at least one embodiment which does not recite that a “transition”

   occurs. See, e.g., ’483 Patent, 3:21-29 (“[A] bodily-fluid transfer device can be

   configured to selectively divert a first, predetermined amount of a flow of a bodily-

   fluid to a first fluid reservoir before permitting the flow of a second amount of the

   bodily-fluid into a second fluid reservoir.”). And on the question of whether “all

   of” the fluid removed from the patient must be sequestered, the specification is, at



                                              37
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 46 of 101 PageID #: 2066




   best, silent. See, e.g., id., 3:66-67 (“the term ‘first amount’ does not explicitly

   describe a predetermined amount”); ’001 Patent, 3:5-7 (simply “an initial volume

   of withdrawn bodily fluid is placed in one or more pre-sample reservoirs”).

         Moreover, Magnolia never disavowed any claim scope with respect to

   “initial volume,” hence the embodiments do not limit the scope of the term either.

   “Our case law is clear that an applicant is not required to describe in the

   specification every conceivable and possible future embodiment of his invention.”

   Rexnord Corp. v. Laitram Corp., 274 F.3d 1336, 1344 (Fed. Cir. 2001).

         Kurin’s reliance on World Class is inapposite because, even if claim 6 had

   independent significance from claim 1, it still would not provide authority for

   narrowly rewriting the claim language with the word “all.” The specification never

   describes the “initial volume” as yielding every single drop of fluid before a certain

   event. See ’689 Patent, 3:6-10, 10:18-33. So it is improper to interpret “initial

   volume” as “all” of something regardless of whether the presumption of claim

   differentiation applies. Kaneka Corp. v. Xiamen Kingdomway Grp. Co., 790 F.3d

   1298, 1307 (Fed. Cir. 2015) (concluding that it was error to construe the term

   “oxidizing” as requiring “all or substantially all” of the material to be oxidized).

         To the extent that “initial volume” needs context, it is provided by the

   claims’ additional requirement of a “subsequent volume.” See, e.g., ’001 Patent,

   Claims 1, 21; ’689 Patent, Claims 1, 23; ’483 Patent, Claims 1, 9, 18, 24.



                                              38
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 47 of 101 PageID #: 2067




   Tellingly, Kurin does not think that “subsequent volume” needs construction, ergo

   neither should “initial volume.”

                4.     Defendant’s Sur-Reply Position

         Magnolia’s proposed plain meaning of “initial volume” would leave jurors

   with unresolved question including: (i) initial in relation to what event?, and (ii)

   how much is the volume? Recitation of a “subsequent volume” does not answer

   these questions; something must delineate between the two volumes. In each

   asserted claim this line is marked by a transition, and therefore “initial volume”

   means “all of the fluid that flows before [that] transition.”

         Kurin included the phrase “in all the various ways a transition is claimed” to

   acknowledge that some claims do not use the term “transition.” Yet, in every

   asserted claim, a transition occurs at the point when flow of the initial volume is

   complete: i.e., when “all of the fluid that flows before [the] transition” has flowed.

   This is entirely consistent with the passages from the specifications Magnolia cites.

   See supra, pp. 37-38.

         The cases cited by Magnolia do not apply. Kurin is not improperly

   narrowing the claims based on the specification, as in U.S. Ethernet Innovations,

   LLC v. Acer, Inc., 646 F. App’x 929, 933-34 (Fed. Cir. 2016), is not importing an

   embodiment, as in Teleflex, Inc. v. Ficosa North America Corp., 299 F.3d 1313,

   1327-28 (Fed. Cir. 2002), seeks to import no numerical limitation from the



                                             39
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 48 of 101 PageID #: 2068




   specification or other claims, as in Modine Mfg. Co. v. U.S. Int’l Trade Comm’n,

   75 F.3d 1545, 1551 (Fed. Cir. 1996), and is not seeking include the term “all”

   without support, as in Kaneka Corp. v. Xiamen Kingdomway Grp. Co., 790 F.3d

   1298, 1307 (Fed. Cir. 2015). Kurin’s construction simply clarifies what is the

   claimed “initial volume” consistent with the specifications.

         C.      “Diverter”

              Term               Magnolia’s Proposed              Kurin’s Proposed
                                    Construction                   Construction
    “diverter”                Plain and ordinary             Original: Means-plus-
                              meaning.                       function

    ’001 Patent: claims 1,    If construction is             Function:
    21, 28                    necessary, “a component        The function of the
                              with an inlet and two outlet   “diverter” is to direct fluid
                              branches for directing the     flow to one fluid flow path
    ’689 Patent: claim 23     flow of fluid.”                or to a second fluid flow
    (no longer asserted                                      path.
    per Magnolia’s Reply
    Position)                                                Structure:
                                                             The structure of the
                                                             “diverter” is disclosed in
                                                             the ’001 patent’s
                                                             specification at 7:49-9:15
                                                             and in Figs. 6A, 6B, 7A,
                                                             7B.
                                                             The structure of the
                                                             “diverter” is disclosed in
                                                             the ’689 patent’s
                                                             specification at 7:50-9:15
                                                             and in Figs. 6A, 6B, 7A,
                                                             7B.




                                             40
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 49 of 101 PageID #: 2069




                                                             In the alternative, if not
                                                             held to be a means-plus-
                                                             function term, “diverter”
                                                             should be construed to
                                                             mean “mechanism that can
                                                             be moved to redirect fluid
                                                             from one path to another
                                                             path.”


                                                             Answering: Means-plus-
                                                             function or “a mechanism
                                                             that directs flow down a
                                                             specific path.11

                 1.    Plaintiff’s Opening Position

         A diverter, quite simply, facilitates diversion. In the context of the ’001 and

   ’689 patents, the claimed “diverter” diverts (i.e., directs) bodily fluid down a first

   path (toward a pre-sample reservoir) or a second path (toward a sample vessel).

   The specific structure of the diverter is defined in the claims themselves. For

   example:

          “diverter ha[s] an inlet, a first outlet in fluid communication with the

              reservoir, and a second outlet” (’001 Patent, Claim 1)

          “the diverter includ[es] an inlet, an outlet, and a reservoir configured to

              receive an initial volume of bodily fluid withdrawn from the patient”

              (’001 Patent, Claim 21)


   11
     This is a simplification of the proposed alternative construction from the original
   presented by Kurin in the joint claim construction chart.

                                             41
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 50 of 101 PageID #: 2070




            “the “diverter includ[es] a reservoir and a junction configured to control

              fluid flow from the patient” (’689 Patent, Claim 23)

   In all instances, the claimed diverter is a component with an inlet and two outlet

   branches for directing the flow of fluid down a first or second path.12 Thus, one of

   skill in the art would understand this to be the plain and ordinary meaning of the

   term.

           Kurin’s backup construction, which requires that the diverter be a

   mechanism that “can be moved” to do its job of directing fluid from one path to

   another, improperly reads into the claims a limitation from the specification, in

   direct violation of Phillips.13 Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir.

   2005) (en banc). Nowhere in the specification or file histories did the patentees

   define diverter to require a movable mechanism, nor did the patentees disavow the

   full scope of the term as claimed. See, e.g., ’001 Patent, 7:7-26, 7:33-43, 7:49-54,



   12
      For this reason alone, Kurin’s proposed means-plus-function construction fails.
   Where, as here, the claim “recit[es] sufficient structure for performing th[e recited]
   function,” the term is not subject to section 112, ¶ 6 because the presumption
   flowing from the absence of the term “means” is not overcome. Williamson v.
   Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015).
   13
      Further highlighting the flawed logic of Kurin’s proposed constructions, Kurin
   has proposed that four claim terms at issue (“diverter,” “junction,” “blood
   sequestration device” and “bodily sequestration device”) be construed the exact
   same way, notwithstanding the fact that they are different terms, that two of the
   terms (“diverter” and “junction”) both appear in the same claim (’689 Patent,
   Claim 23), and that the other two terms are from two unrelated patent families.

                                             42
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 51 of 101 PageID #: 2071




   Figs. 5-7. The specification makes clear that “many different types of diversion

   mechanisms can be used to divert the flow of bodily fluids from a patient,”

   supporting the plain and ordinary meaning construction proposed by Magnolia.

   ’001 Patent, 7:49-50; see also id., 6:60-65, 7:37-43.

         Moreover, one of skill in the art would have understood that the claimed

   diverter need not include moving parts to perform its claimed function of diverting

   fluid. First, at the time of the invention, the general principle and structure of

   diverters for fluid control systems were well known:




   JA0100-103 (“The Pipeline Pigging Handbook (3rd edition, 2003)); see JA0042-43

   (Decl. of Dr. Juan Santiago (“Santiago Declaration”)) ¶ 21. Second, it was well

   known that diverters (also referred to as “diverter valves”) may or may not include

   moving components. JA0043-45 (Santiago Decl.) ¶ 22. The “fluidic diverter

   valve,” shown in Figure 7 below, is an example of a “standard planar no-moving-

   part fluidic valve” from the relevant time period. JA0105-116 (Tesar, Fluidic

   Valves for Variable-Configuration Gas Treatment, 83 Engineering Research and

   Design 1111, 1114 (2005)). As explained in the Tesar paper, “[f]luidic no-



                                             43
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 52 of 101 PageID #: 2072




   moving-part valves” were known to be an “inexpensive and robust [and] attractive

   alternative” to “mechanical diverter valves” (e.g., Figures 6 and 7):




   JA0106, JA0109 (Tesar), 1111, 1114; JA0043-45 (Santiago Decl.) ¶ 22. Finally,

   these well-known diverter/diverter valve concepts requiring no moving components

   were known to apply broadly across mechanical engineering disciplines, including

   biomedical engineering. JA0045-47 (Santiago Decl.) ¶¶ 23-24. As an example from

   the relevant time period, a 2007 publication co-authored by researchers from the

   Department of Bioengineering at UC Berkeley describes capillary burst valves,

   which utilize the geometry of the valve and capillary action to direct fluid flow:




                                            44
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 53 of 101 PageID #: 2073




   JA0131-137 (Cho, How the Capillary Burst Microvalve Works, J. Colloid &

   Interface Sci. 306, 380 (2007)); JA0045-47 (Santiago Decl.) ¶ 24. As such, one of

   skill in the art would not have understood the claimed “diverter” to require moving

   parts, as Kurin proposes.

                Finally, even if the Court were to consider Kurin’s means-plus-

   function proposal, Kurin failed to provide a rational proposal as to structure.

   Kurin’s citation to 1.5 columns and 4 figures of alleged structure impermissibly

   incorporates structure from the written description beyond that necessary to

   perform the claimed function. Asyst Techs., Inc. v. Empak, Inc., 268 F.3d 1364,

   1370 (Fed. Cir. 2001).

                2.    Defendant’s Answering Position

         All of the limitations in the asserted claims requiring a “diverter” are

   properly considered “means-plus-function” claims. These claims do not include

   the word “means,” but the presumption that a claim without the word “means” is


                                            45
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 54 of 101 PageID #: 2074




   not means-plus-function is overcome if “the claim term fails to recite sufficiently

   definite structure or else recites function without reciting sufficient structure for

   performing that function.” Williamson v. Citrix Online, LLC, 792 F.3d 1339,

   1349 (Fed. Cir. 2015) (quotations omitted). Rebutting this presumption does not

   require a showing that the limitation is “devoid of anything that can be construed

   as structure.” Id.

         Here, the asserted claims consistently describe the “diverter” in primarily

   functional language. See MTD Prod. Inc. v. Iancu, 933 F.3d 1336, 1343 (Fed. Cir.

   2019) (“[C]laim language reciting what [a claimed element] is ‘configured to’ do is

   functional.”). For example, claim 23 of the ’689 patent requires “a diverter

   including a reservoir and a junction configured to control fluid flow from the

   patient, the junction including an inlet fluidically coupled to the input tube, a first

   outlet fluidically coupled to the reservoir, and a second outlet fluidically coupled to

   an output tube.” [’689 patent, 13:4-8]. At its core, this limitation recites a function

   – the “diverter” must be “configured to control fluid flow from the patient.”

         While the claim recites some related structure – a reservoir, a junction, an

   inlet, and two outlets – this structure is not sufficient to perform the claimed

   function of controlling fluid flow from the patient. A “reservoir” does not control

   fluid flow and the claimed “junction” having an inlet and two outlets just defines

   possible fluid flow paths. Nothing in this claimed structure is sufficient to perform



                                              46
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 55 of 101 PageID #: 2075




   the claimed function of controlling fluid flow or as Magnolia puts it diverting

   “bodily fluid down a first path.” Supra, p. 41.

         As explained in the specification, the function of controlling fluid flow is

   performed by a “diversion mechanism.” [’001 patent, 6:60-65, 7:33-43; ’689

   patent, 6:61-66, 7:34-44]. The specification then describes two possible structures

   that can perform this function of controlling fluid flow: (i) a switchable valve, or

   (ii) flow control blocks. [’001 patent, 7:50-9:15; ’689 patent, 7:51-9:15]. See

   Cross Med. Prod., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1307–08

   (Fed. Cir. 2005) (holding a claim limitation was means-plus-function because more

   than the claimed structure was required to perform the claimed function). Those

   are examples of structure sufficient to perform the claimed function, but they are

   not claimed. Absent some such structure, the claims simply identify a function to

   be performed – controlling fluid flow.

         The asserted claims alone do not recite sufficient structure to perform this

   claimed function, and thus should properly be construed as “means-plus-function”

   claims. The only two structures disclosed in the specification for performing that

   claimed function are a “switchable valve” and “flow control blocks.” Thus, the

   scope of the term diverter is properly limited to those two structures and their

   equivalents. [’001 patent, 7:50-9:15; ’689 patent, 7:51-9:15]. See Callicrate v.

   Wadsworth Mfg., Inc., 427 F.3d 1361, 1369 (Fed. Cir. 2005) (construction must



                                             47
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 56 of 101 PageID #: 2076




   properly account for “all structures in the specification corresponding to the

   claimed function.”)

            If this Court determines that “diverter” is not a means-plus-function

   limitation in any of the asserted claims, Kurin proposes that the claim term

   “diverter” be construed as: “a mechanism that directs fluid flow down a specific

   flow path.” This is a modification of Kurin’s original proposed construction that

   brings it closer to Magnolia’s, but properly reflects the plain and ordinary meaning

   of a “diverter.”

            The asserted claims require that the diverter have one incoming flow path

   and at least two outgoing flow paths, with the diverter functioning to direct the

   fluid flow to one of the outgoing flow paths. The relevant specifications, however,

   never use the term “diverter.” Rather they always refer to a “diversion

   mechanism,” and disclose two examples of such mechanisms. Thus, consistent

   with its plain and ordinary meaning and considered in light of the specification, the

   term “diverter” refers to a “mechanism” that “directs the fluid flow down a specific

   path.”

            Magnolia’s proposed construction is ambiguous and inconsistent with the

   plain meaning of a “diverter.” The plain and ordinary meaning of a “diverter” does

   not include inlets or outlets, rather a “diverter” is a mechanism placed in a structure

   that has inlets and outlets to control the flow of incoming fluid and direct it down a



                                              48
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 57 of 101 PageID #: 2077




   particular selected path – such as to one of the outlets. Moreover, this is exactly

   how the diversion mechanisms are described in the specification. The “diversion

   mechanisms” disclosed in the asserted patents are the specific structures that

   control flow, diverting the fluid flowing from an inlet to one or the other of two

   possible outlets. Magnolia’s proposed construction lacks the very core of the

   meaning of a diverter, instead defining only a forked or split path without any

   mechanism to perform the claimed function of controlling which outlet the fluid

   flows to.

         Magnolia’s reliance on expert testimony to try to overcome clear intrinsic

   evidence regarding this claim term is improper. See Profectus Tech. LLC v.

   Huawei Techs. Co., 823 F.3d 1375, 1380 (Fed. Cir. 2016) (quoting Phillips v.

   AWH Corp., 415 F.3d 1303, 1324 (Fed. Cir. 2005) (“Extrinsic evidence [e.g.,

   expert testimony] may not be used ‘to contradict claim meaning that is

   unambiguous in light of the intrinsic evidence.’”). The intrinsic record is clear,

   and no expert or other extrinsic evidence is required to properly construe the term

   “diverter.” Moreover, Dr. Santiago’s testimony only confirms Kurin’s

   construction, as Dr. Santiago defines a diverter to be a “diverter valve” – which

   when looked at as a complete, functioning device, includes a mechanism that

   directs fluid flow down a specific path. JA0177-181, JA0193-199 (Declaration of

   Warren Heim (“Heim Decl.”) at ¶¶54-58, ¶¶83-95). Dr. Santiago’s further



                                            49
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 58 of 101 PageID #: 2078




   reference to certain highly specialized valves that do not have moving parts at the

   point of flow control are not relevant or appropriate. The valves cited by Dr.

   Santiago include those used in household plumbing, sewage management, oil

   pipelines, and automobile exhaust. JA0174-193 (Heim Decl. at ¶¶50-82). These

   uses are radically different from the blood draw context of the ’001 and ’689 in the

   fluid being managed, the size of the “pipes,” the volume being managed, and a host

   of other considerations. Id. To the extent that this Court determines it is

   appropriate to consider extrinsic evidence, as explained by Mr. Heim, a person of

   ordinary skill in the art at the time of the alleged invention would have understood

   the term “diverter” as used in the claims to refer to a mechanism that directs fluid

   flow down a specific path. JA0171-174 (Heim Decl. at ¶¶42-49).

         The term “diverter” in the asserted claims is properly considered a means-

   plus-function term because the claims lack sufficient structure to perform the

   claimed function of controlling fluid flow from the patient. The specifications

   disclose two structures for performing this function: (i) a switchable valve, or (ii)

   flow control blocks. To the extent this Court finds that “diverter” is not a means-

   plus-function limitation in any of the claims, it should be construed consistently

   with both its plain and ordinary meaning and the usage of “diversion mechanism”

   in the specification to mean “a mechanism that directs flow down a specific path.”




                                             50
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 59 of 101 PageID #: 2079




                 3.   Plaintiff’s Reply Position
         Kurin’s Answering Brief reflects near total capitulation on “diverter.” On

   the question of means-plus function, it chose not to say anything about the

   structural language in ’001 claims 1, 21 and 28, focusing only on the language of

   claim 23 of the ’689 Patent. In order to simplify the issues, Magnolia will drop

   ’689 claim 23. As such, no disputed means-plus-function issues remain for

   “diverter.”

         Kurin also dropped a significant objectionable aspect of its backup (ordinary

   meaning) proposal—the requirement that the diverter be “movable.” Assuming

   Kurin intends to stand by its concession (that a diverter need not be “movable”),

   the parties’ proposed constructions are substantially aligned.

         Means-Plus-Function for ’001 Claims 1, 21, 28 – Kurin’s Answering

   Brief Failed to Address This Issue: In its Answering Brief, Kurin fails to discuss

   why any of the ’001 claims should be construed as means-plus-function.14 See

   Kurin Answering Br. at 46-52 (not discussing ’001 Patent claims 1, 21 and 28).

   Kurin only discussed claim 23 of the ’689 Patent. Id. at 47-48.




   14
     Kurin cannot cure this failure in its sur-reply either as “new arguments in reply
   briefs are prejudicial and unfair, because a party cannot respond.” Socket Mobile,
   Inc. v. Cognex Corp., No. 17-156, 2017 WL 3575582, at *5 (D. Del. Aug. 18,
   2017).

                                            51
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 60 of 101 PageID #: 2080




         Kurin’s failure to address the ’001 Patent claims is especially telling given

   that Magnolia cited to and discussed the key structural language in the ’001 claims,

   showing how the claims themselves define the diverter as a component with an

   inlet and two outlet branches for directing fluid flow. Magnolia Opening Br. at 11.

   Given that Kurin bears the burden of proof on this issue, its failure to address the

   claims resolves the inquiry in Magnolia’s favor.

         Means-Plus Function for ’001 Claims 1, 21, 28 – Even if Kurin Had

   Addressed This Issue, It Can Not Meet The Means-Plus-Function Burden:

         The case law is clear that where, as here, a disputed claim term does not use

   the word “means,” there is a presumption that means-plus-function does not apply.

   Zeroclick, LLC v. Apple Inc., 891 F.3d 1003, 1007 (Fed. Cir. 2018). To overcome

   that presumption, Kurin needs to demonstrate that, from the perspective of a

   skilled artisan, “the claim term fails to recite sufficiently definite structure or else

   recites function without reciting sufficient structure for performing that function.”

   Id. (citing Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir.

   2015)).

         Kurin has made no such showing. Nor can it, as the asserted ’001 Patent

   claims consistently and unequivocally describe the claimed diverter as a

   component with an inlet and two outlet branches for directing fluid flow. See ’001

   Patent, Claim 1 (“a diverter having an inlet, a first outlet in fluid communication



                                              52
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 61 of 101 PageID #: 2081




   with the reservoir, and a second outlet”), Claim 21 (“the diverter including an inlet,

   an outlet, and a reservoir configured to receive an initial volume of bodily fluid”),

   Claim 28 (“The apparatus of claim 21, further comprising: a sample vessel

   fluidically coupleable to the outlet of the diverter”). And as Kurin’s own expert

   concedes, a “diverter” can be “anything that diverts.” JA0171 (Heim Decl.) ¶ 42.

         Kurin argues that the claims describe the diverter in “primarily functional”

   language. Kurin Answering Br. at 47. Even if that were true (and it is not, as

   shown above), it would not end the inquiry. The Federal Circuit has explained,

   “the fact that a particular mechanism … is defined in functional terms is not

   sufficient to convert a claim element containing that term into a ‘means for

   performing a specified function’ within the meaning of section 112(6). Many

   devices take their names from the functions they perform.” Greenberg v. Ethicon

   Endo-Surgery, Inc., 91 F.3d 1580, 1583 (Fed. Cir. 1996). Rather, “[w]hat is

   important is not simply that [it] is defined in terms of what it does, but that the

   term, as the name for structure, has a reasonably well understood meaning in the

   art.” Id.

         Kurin’s reliance on the MTD case is inapposite for multiple reasons. First,

   in MTD, there was unrebutted expert testimony that “‘mechanical control

   assembly’ does not bring to mind any specific structure to a person of ordinary

   skill in the art.” MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1344 (Fed. Cir. 2019).



                                             53
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 62 of 101 PageID #: 2082




   Here, both sides’ experts agree that “diverter” is a device that diverts the flow of

   fluid. JA0171 (Heim Decl.) ¶ 42 (“Pursuant to the language of these claims, the

   ‘diverter’ causes diversion of fluid flow from the inlet to either the first outlet or

   the second outlet. The term ‘diverter’… simply means anything that diverts”),

   JA0172 (Heim Decl.) ¶ 43 (“a person of ordinary skill in the art would understand

   the term ‘diverter’ used in the claims as being the thing that causes ‘diversion’ or

   ‘diverting’ to occur”); JA0042-43 (Santiago Decl.) ¶ 21 (“engineers use the term

   “diverter,” … to refer to a class of devices or structures that facilitate diversion of

   fluid flow”).

         Second, in MTD, the term “mechanical control assembly” was identified as

   being “similar to other generic, black-box words” and “does not have an

   established meaning in the art and instead merely operates as a generic label for a

   collection of parts.” MTD, 933 F.3d at 1343-44. In this case, the word “diverter”

   is self-explanatory: a structure that can divert something from an inlet to one of

   multiple outlets, not a generic black box. JA0171 (Heim Decl.) ¶ 42; JA0042-43

   (Santiago Decl.) ¶ 21. Kurin’s reliance on Cross Med. is even further misplaced,

   as the term at issue in that case was “securing means,” which uses the triggering

   word “means” that creates the presumption means-plus function applies. Cross

   Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1307 (Fed.

   Cir. 2005).



                                              54
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 63 of 101 PageID #: 2083




         Kurin’s Backup (Ordinary Meaning) Construction: Kurin substantially

   changed its backup construction in its Answering Brief, dropping the requirement

   that the claimed diverter “can be moved” and adding a requirement that fluid flow

   must be directed “down a specific flow path.” Compare D.I. 48-1 at 11

   (“[M]echanism that can be moved to redirect fluid from one path to another path.”)

   with Kurin Answering Br. at 47 (“[A] mechanism that directs fluid flow down a

   specific flow path.”).

         Apparently realizing that its originally proposed construction was a loser,

   Kurin dropped “can be moved.” Taken at face value, the parties’ current

   competing proposals would, therefore, seem not that far apart.

         It appears, however, that Kurin may intend to use the word “mechanism” as

   a backdoor for later arguing to the jury that the diverter must include moving

   parts—the very limitation Kurin purports to have dropped from its construction.

   For example, Kurin’s expert, Mr. Heim, argues repeatedly that “a person of

   ordinary skill in the art at time of the ’001 and ’689 Patents would have understood

   ‘mechanism’ as used in the Patents’ specifications as having parts that move

   relative to each other.” JA0172 (Heim Decl.) ¶ 44; see also id. JA0174 (Heim

   Decl.) ¶ 48 (“it has been a long-standing understanding that mechanisms have parts

   that move”); JA0174 (Heim Decl.)¶ 49 (“one of ordinary skill would understand

   that the claimed ‘diverters’ are diversion mechanisms and include moving parts.”).



                                            55
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 64 of 101 PageID #: 2084




         It is well-settled law that “the embodiments in the specification do not limit

   broader claim language.” Eolas Techs. Inc. v. Microsoft Corp., 399 F.3d 1325,

   1336 (Fed. Cir. 2005). The patentee used the term “diverter,” not “mechanism,”

   indicating that the claim should not be so limited. “Absent such clear statements of

   scope, we are constrained to follow the language of the claims, rather than that of

   the written description.” Teleflex, 299 F.3d at 1328.

         Kurin’s addition of “down a specific flow path” is also problematic. It not

   only improperly seeks to narrow the claims, but also injects unnecessary

   ambiguity. The claims themselves define where the fluid is being directed in the

   context of the particular claim. See, e.g., ’001 Patent, Claim 21 (“the diverter

   configured to divert the flow of bodily fluid to the second fluid flow path as a

   result of receiving the initial volume of bodily fluid from the patient and

   substantial pressure equalization”). The specification also clearly discloses

   diversion among multiple possible paths. See, e.g., ’689 Patent, 6:61-66, 7:34-44.

   Kurin appears to agree, as it acknowledges that the diverter “directs the fluid flow

   to one of the outgoing flow paths.” Kurin Answering Br. at 42.

                4.     Defendant’s Sur-Reply Position

         Magnolia’s assertion that Kurin failed to argue that claims 1, 21, and 28 of

   the ’001 patent are means-plus-function is wrong. Kurin opens by stating that “All

   of the limitations in the asserted claims requiring a ‘diverter’ are properly



                                             56
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 65 of 101 PageID #: 2085




   considered ‘means-plus-function’ claims.” Supra, p. 45. As explained in detail,

   “diverter” is means-plus-function in the ’001 patent because the claims recite

   insufficient structure for performing the claimed function of transitioning between

   first and second operating modes to: (a) direct fluid flow first from the inlet to the

   first outlet, then from the inlet to the second outlet (claim 1), or (b) divert flow

   from a first fluid flow path to a second fluid flow path (claim 21). See Williamson

   v. Citrix Online, LLC, 792 F.3d 1339, 1349 (Fed. Cir. 2015) (holding presumption

   can be overcome if claim recites function without sufficient structure); MTD Prod.

   Inc. v. Iancu, 933 F.3d 1336, 1343 (Fed. Cir. 2019) (holding “configured to” is

   functional language). The claimed structure is simply inlets, outlets, flow paths,

   and a reservoir, but defining paths is insufficient to direct or divert flow to one or

   the other path. Given the large number of asserted claims and limited briefing,

   Kurin used claim 23 of the ’689 patent to explain this argument, but never limited

   its position to this claim.

          Kurin’s position is that expert testimony is unnecessary to resolve the claim

   construction issues. The Heim Declaration is submitted only in response to

   Magnolia’s Santiago Declaration. Kurin requests consideration of the Heim

   Declaration only if the Santiago Declaration is considered. Expert testimony is not

   required to demonstrate a term is means-plus-function. See Ultra-Mek, Inc. v.

   United Furniture Indus., Inc., No. 1:18CV281, 2019 WL 4723351, at *9



                                              57
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 66 of 101 PageID #: 2086




   (M.D.N.C. Sept. 26, 2019) (citing Personalized Media Commc’ns, LLC v. Int’l

   Trade Comm’n, 161 F.3d 696, 704 (Fed. Cir. 1998)) (explaining that there is no

   requirement to “submit any extrinsic evidence or rely on any evidence other than

   the words of the claim itself.”).

         If the Court considers expert testimony, Mr. Heim confirms that “diverter” is

   a means-plus-function term because “[t]he term ‘diverter’ does not have a

   particular structural meaning in medical devices, but rather simply means anything

   that diverts.” JA0171 (Heim Decl. at ¶ 42); cf. MTD, 933 F.3d at 1343-44 (holding

   expert testimony that a term “does not bring to mind any specific structure to a

   person of ordinary skill in the art” supported means-plus-function determination).

   Magnolia’s partial quotation of this statement to make it appear that Mr. Heim

   agrees with Dr. Santiago is highly misleading. See supra, p. 54.

         If “diverter” is not means-plus-function, “diverter” should be construed to

   mean “a mechanism that directs flow down a specific path”. First, if “diverter”

   connotes enough structure to avoid means-plus-function treatment, this is the plain

   and ordinary meaning. As discussed supra, p. 48, the specification always uses the

   terms “divert” or “diversion” in connection with the term “diversion mechanism.”

   [’001 patent, 2:39-54, 6:60-9:15, 9:34-48, Fig. 9]. “When a patent ‘repeatedly and

   consistently’ characterizes a claim term in a particular way, it is proper to construe

   the claim term in accordance with that characterization.” GPNE Corp. v. Apple



                                             58
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 67 of 101 PageID #: 2087




   Inc., 830 F.3d 1365, 1370 (Fed. Cir. 2016). Even the specification’s broadest

   disclosure of this concept recites a “diversion mechanism”, stating that “[m]any

   different types of diversion mechanisms can be used….” [’001 patent, 7:49-50].

         One of skill would understand “diverter” to refer to the diversion mechanism

   and understand “diverter” to mean “a mechanism that directs flow down a specific

   path.” See JA0172 (Heim Decl. at ¶ 43).

         D.     “Housing”

              Term              Magnolia’s Proposed            Kurin’s Proposed
                                   Construction                 Construction
    “housing”                Plain and ordinary           Original/Answering: “a
                             meaning.                     casing that encloses one or
                             If construction is           more components”
    ’483 Patent: claims 1,
    9, 18, 24                necessary, “case or          (’483 Patent, claims 1, 9,
                             enclosure.”                  18; ‘139 Patent, claims 1,
    ’139 Patent: claims 1,                                13, 19, 23, 27)
    13, 19, 23, 27

                                                          Means-plus-function (see
                                                          below) or, in the
                                                          alternative, “a casing that
                                                          encloses one or more
                                                          components”
                                                          (’483 Patent, claim 24)
                                                          Function:
                                                          The function of the
                                                          “housing” is to transition
                                                          from the first operating
                                                          mode to the second
                                                          operating mode.
                                                          Structure:



                                           59
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 68 of 101 PageID #: 2088




                                                            The structure of “housing”
                                                            is disclosed in the ’483
                                                            patent’s specification at
                                                            8:33-15:34, 15:39-20:16
                                                            and in Figs. 2-5, 8-14, 16-
                                                            18.

                1.     Plaintiff’s Opening Position

         “Housing” is a common term with an easily understood meaning used in the

   claims of the ’483 and ’139 patents. It commonly refers to the case or enclosure of

   a wide variety of objects, from consumer electronic products to medical devices.

         ’483 Claims 1, 9, 18 and ’139 Claims 1, 13, 19, 23, 27: Based on its

   proposed construction of “housing” for these claims, Kurin agrees that a “housing”

   is a structure that has a plain and ordinary meaning to the skilled artisan.

         The parties’ competing constructions share some common ground. Both use

   the word “case” (or “casing”) in their proposed construction. Where Kurin’s

   proposal errs is in the ways it further limits the “casing.” It wrongly and without

   support requires the casing to enclose “one or more components.” A housing can

   enclose an empty space, both in common usage and in the usage of the claims of

   the patents—for example, the recited “first fluid flow path” and “second fluid flow

   path” (’483 Patent, Claim 9) or the recited “fluid reservoir” (’483 Patent, Claim 1)

   are all empty spaces.

         ’483 Claim 24: For this claim, Kurin proposes, contrary to black-letter

   patent law, that “housing” should be construed differently than in all the other

                                             60
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 69 of 101 PageID #: 2089




   claims. See Omega Engineering, Inc, v. Raytek Corp., 334 F.3d 1314, 1334 (Fed.

   Cir. 2003) (“[W]e presume, unless otherwise compelled, that the same claim term

   in the same patent or related patents carries the same construed meaning.”).

         Even if claim 24 was the only claim that used “housing,” it would still be

   error to construe it as means-plus-function. A housing is a well-known structure

   (as Kurin admits); a term that recites structure, not functionality, is not a means-

   plus-function term. Skky, Inc. v. MindGeek, s.a.r.l., 859 F.3d 1014, 1019-20 (Fed.

   Cir. 2017). Second, “housing” does not use the word “means,” so the presumption

   against means-plus-function applies. Third, even if “housing” were not a known

   structure, claim 24 sets forth the specific structures of the “housing,” making 112 ¶

   6 inapplicable. Williamson, 792 F.3d at 1348.

         Finally, even if the Court were to consider means-plus-function, Kurin failed

   to provide a rational proposed structure for “housing,” just as it failed to do for

   “diverter.”15 As just one example of many, Kurin cites to the ’483 patent at 12:31-

   54, which discusses various features of the transfer device 200 without once

   mentioning the housing. “Structural features that do not actually perform the



   15
      Kurin consistently fails to provide pinpoint citations to rational corresponding
   structures for its proposed means-plus-function terms: “diverter” (1.5 columns, 4
   figures); “housing” (11.5 columns, 14 figures); “junction” (1.5 columns, 4 figures);
   “reservoir” (5.5 columns, 6 figures); “blood sequestration device” (8 columns, 7
   figures); “bodily fluid sequestration device” (13 columns, 13 figures); “flow
   control mechanism (14 columns, 36 figures).

                                             61
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 70 of 101 PageID #: 2090




   recited function do not constitute corresponding structure and thus do not serve as

   claim limitations.” Asyst, 268 F.3d at 1370.

         This Court has previously curbed a defendant’s attempt to overload the

   corresponding structure with irrelevant material. See Intel Corp. v. Broadcom

   Corp., 172 F. Supp. 2d 515, 536 (D. Del. 2001). By failing to provide a rational

   and reasonable proposal as to the claimed structure, Kurin invites legal error. See

   Northrup Grumman Corp. v. Intel Corp., 325 F.3d 1346, 1352 (Fed. Cir. 2003)

   (reversing for including unwarranted additional elements in the structure because

   “[b]y including those additional elements, the court erred”).

                2.    Defendant’s Answering Position
         The use of the term “housing” is an example of Magnolia’s claiming tactics,

   which create confusion as Magnolia has attempted to expand the coverage of its

   patent claims well beyond the scope of its actual inventions. While typically the

   same terms are used to mean the same thing across a patent portfolio, here,

   Magnolia has used the term “housing” in a completely different way in claim 24 of

   the ’483 patent as compared to elsewhere in its portfolio. For the other asserted

   claims, “housing” should be construed according to its plain and ordinary meaning

   as “a casing that encloses one or more components.” See JA0349 (Oxford

   Dictionary of English, 3rd Ed. (2010)) (defining “housing” as “a rigid casing that

   encloses and protects a piece of moving or delicate equipment”). Claim 24 of the



                                            62
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 71 of 101 PageID #: 2091




   ’483 patent, however, uses functional language, requiring that the “housing” must

   be “configured to” transition from the first operating mode to the second operating

   mode, thereby redirecting fluid flow. See MTD Prod., 933 F.3d at 1343.

         First, with respect to all but claim 24 of the ’483 patent, the plain and

   ordinary meaning of “housing” is “a casing that encloses one or more

   components.” See JA0349 (Oxford Dictionary of English, 3rd Ed. (2010)).

   “Housing” is not necessarily a term that all jurors may be familiar with,

   particularly as used in the context of a medical device, so such an explanatory

   construction is appropriate. It is also completely consistent with the way the term

   “housing” is used in the asserted patents, which use the term to describe the outer

   case of the device that encloses the working parts. [See, e.g., ’483 patent, 4:19-31

   and Fig. 1 (explaining that “housing 101 can house at least a portion of the fluid

   control mechanism 130 and first reservoir 180”)].

         In an effort to avoid problems proving infringement, and citing nothing,

   Magnolia seeks to broaden the meaning of “housing” to encompass any “case or

   enclosure.” There is no basis for this proposed construction, which empties the

   term “housing” of any real meaning. The very term “housing” reflects the fact that

   the case or enclosure “houses” something, such as “moving or delicate equipment,”

   not just empty space. See JA0349 (Oxford Dictionary of English, 3rd Ed. (2010)).

   Moreover, this is exactly how the term is used in the asserted patents, wherein the



                                            63
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 72 of 101 PageID #: 2092




   housing always “houses” at least some other components of the device. [See, e.g.,

   ’483 patent, 10:14-19 and Figs. 3, 7 (showing components of the “flow control

   mechanism 230,” such as the “first plunger 255,” as within “housing 201”); ’483

   patent, 16:10-15 and Figs. 14, 16 (showing components of the “flow control

   mechanism 330,” such as the “first plunger 355” as within “housing 301”); ’139

   patent, 6:9-11, 6:49-53, 24:13-15, and Figs 31-32 (showing “flow control

   mechanism 740” within “housing 701”)].

         Claim 24 of the ’483 patent, however, presents a different usage of the same

   term, and requires a different construction. See Haemonetics Corp. v. Baxter

   Healthcare Corp., 607 F.3d 776, 782 (Fed. Cir. 2010) (holding that the intrinsic

   evidence requires a different construction for the same term as used “in the context

   of different claims”). Claim 24 uses functional language requiring a “housing” that

   is “configured to” transition from the first operating mode to the second operating

   mode, thereby redirecting fluid flow. See MTD Prod., 933 F.3d at 1343. Although

   the claim recites some structure for the “housing” – an “inlet port,” an “outlet

   port,” and a “vent” – as with the functional “diverter” claims discussed above, this

   structure is not sufficient to perform the claimed function of redirecting flow. See

   Cross Med. Prod., 424 F.3d at 1307–08. Thus, unlike the other asserted claims, in

   claim 24 the term “housing” is a means-plus-function limitation.




                                            64
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 73 of 101 PageID #: 2093




         As discussed above, the structures disclosed in the asserted patents for

   performing the claimed function of directing flow are: (i) a switchable valve, or (ii)

   flow control blocks. [’001 patent, 7:50-9:15; ’689 patent, 7:51-9:15]. No other

   structures for performing the claimed function are disclosed.

                3.     Plaintiff’s Reply Position

         ’483 Claims 1, 9, 18 and ’139 Claims 1, 13, 19, 23, 27: For these claims,

   the parties are largely in agreement on the proper construction. Kurin agrees that

   plain and ordinary meaning applies. Kurin Answering Br. at 58. It also agrees a

   housing is a “casing.” Id. at. 57. Where it disagrees, is with respect to the

   additional restriction it seeks to impose, i.e., that the claimed housing “encloses

   one or more components.” Id.

         In making its argument, Kurin again loses sight of the fact that the claims

   must be construed from the perspective of the skilled artisan. Searfoss, 374 F.3d at

   1149. And the proper construction from the skilled artisan’s perspective starts with

   the actual claim language and the teachings of the specification. Phillips v. AWH

   Corp., 415 F.3d 1303, 1313 (Fed. Cir. 2005).

         The claims at issue affirmatively recite what the claimed housing encloses.

   Sometimes it encloses structural components. For example:

          “seal member” and “vent” (’483 Patent, Claim 1)

          “vent” (’483 Patent, Claims 9, 18)



                                             65
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 74 of 101 PageID #: 2094




          “flow control mechanism” and “valve” (’139 Patent, Claims 1, 13, 23)

   Sometimes it encloses fluid storage or transit spaces, both of which will sometimes

   be empty and will sometimes have fluid. For example:

          “fluid reservoir” (’483 Patent, Claim 1)

          “first fluid flow path” and “second fluid flow path” (’483 Patent, Claim

            9)

          “internal fluid reservoir” (’139 Patent, Claims 1, 13, 23)

         The specifications of both patents also teach a housing that encloses an

   empty space. In the ’483 Patent, Figure 5 teaches a housing 201 that encases inner

   volume 207 (i.e., empty space). The inner space is capable of receiving a portion

   of the flow control mechanism 230, but the point is that the ’483 Patent calls 201 a

   housing regardless of whether the flow control mechanism is occupying the empty

   space or not. ’483 Patent, 8:54-57 (“The proximal end portion 202 of the housing

   201 is substantially open such that the inner volume 207 can receive at least a

   portion of the flow control mechanism 230 (see e.g., FIG. 3).”); see also ’139

   Patent, 6:9-12 (“As shown in FIG. 1, the housing 101 defines an inner volume 111

   that can movably receive and/or movably house at least a portion of the flow

   control mechanism 140, as described in further detail herein.”).

         Given that the claims and both specifications either (1) specifically recite

   what the claimed housing does and does not enclose or (2) recite a housing that


                                            66
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 75 of 101 PageID #: 2095




   encloses empty space, it would be clear error (not to mention confusing for the

   jury), to include Kurin’s proposed requirement of “encloses one or more

   components.”16

         ’483 Claim 24: Kurin’s means-plus-function argument for claim 24 of the

   ’483 Patent should be rejected out of hand given Kurin’s failure to provide any

   reasonable proposal as to the claimed structure. For the first time in its Answering

   Brief, it proposes a pair of structures, “(i) a switchable valve, or (ii) flow control

   blocks” found in other Magnolia patents: the ’001 and ’689 Patents. See Kurin

   Answering Br. at 59 (citing as support, “[’001 patent, 7:50-9:15; ’689 patent, 7:51-

   9:15]”). Kurin fails to discuss or cite any structure from the ’483 Patent in which

   the alleged means-plus-function term is found (despite having cited 11.5 columns

   and 14 figures from this patent in the Joint Claim Construction Statement). See DE

   Techs., Inc. v. Dell, Inc., 428 F. Supp. 2d 512, 518 (W.D. Va. 2006) (stating that

   “[a] corresponding structure must be disclosed in the specification” and that

   corresponding structure cannot be provided “outside of the specification” (citing

   Harris Corp. v. Ericsson Inc., 417 F.3d 1241, 1253 (Fed. Cir. 2005)).




   16
     Kurin hopes to create a non-infringement argument by (wrongly) rewriting the
   claims to require any “housing” to enclose “components.” Then it will argue its
   Kurin Lock device does not have a housing that “encloses one or more
   components.”

                                              67
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 76 of 101 PageID #: 2096




         Kurin’s construction should be rejected for the additional reason that Kurin

   has failed to overcome the presumption against means-plus-function that arises

   from the lack of the word “means.” Kurin needed to offer evidence (not just

   attorney argument) regarding whether there is sufficiently definite structure as

   understood from the perspective of the skilled artisan. Zeroclick, 891 F.3d at 1007.

   Kurin’s expert, Mr. Heim, offers nothing.

         Nor could Kurin’s expert offer such testimony, given that Kurin admits that

   the claims recite structures such as an “inlet port,” an “outlet port,” and a “vent.”

   Kurin Answering Br. at 59. The inlet and outlet ports are both fluid flow paths.

   ’483 Patent, Claim 24 at 22:39-40. The vent “allow[s] air to exit the housing as

   blood enters the first fluid flow path.” Id., 22:47-48.

         Not only does the claim recite structure, it recites the structures necessary to

   allow the housing to operate in the two modes alleged by Kurin to be functional.

   See Wasica Finance GmbH v. Schrader Int’l, Inc., No. , 2019 WL 1011321, at *8

   (D. Del. Mar. 4, 2019) (concluding that a “switching device” that switched a

   receiver from normal mode to pairing mode was sufficiently definite because it

   was defined in technical dictionaries even though not explicitly defined in

   specification).




                                             68
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 77 of 101 PageID #: 2097




               4.     Defendant’s Sur-Reply Position
         Kurin’s construction of “housing” should be adopted for all but claim 24 of

   the ’483 patent so the jury understands that “housing” means a casing that encloses

   one or more components. This is consistent with the term’s plain meaning and use

   in the asserted patents, where the housing always encloses at least one component.

   That the claimed housing has “ports” reinforces that these components involved in

   fluid flow are internal to the housing. For example, each independent claim of the

   ’139 patent recites a “flow control mechanism” and “valve” “disposed in” the

   housing. [’139 patent, claims 1, 13, 23].

         In all three embodiments disclosing a valve, the valve is enclosed within the

   housing. [’139 patent, 7:3-20 and Figs. 1-2 (flow control mechanism 140, with

   valve within housing 101; lumens for fluid communication and therefore valve to

   control “flow of a fluid” are within the housing); 20:35-63 and Figs. 28-30 (valve

   639 enclosed within housing 601); 25:3-53 and Figs. 33-34 (in Fig. 33, valve (not

   shown) in first lumen 746 is within housing 701)]. In the other embodiments,

   components that define lumens and/or direct fluid flow are within the housing

   during operation. [’139 patent, 9:27-10:8 and Fig. 3 (flow control mechanism 240

   defines lumens within the housing 201); 10:50-53, 11:38-12:67 and Figs. 6-8 (flow

   control mechanism 340 within distal end portion 303 of housing 301); 14:15-17,

   14:50-15:61 and Figs. 13-14 (flow control mechanism 440 within housing 401);



                                           69
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 78 of 101 PageID #: 2098




   19:37-41 and Fig. 22 (members 540 and 541 of flow control mechanism 540

   “disposed within” housing 501); 27:4-26 and Figs. 36-37 (flow control mechanism

   840 defining lumens 846 and 847 “disposed within” housing 801)].

         Claim 1 of the ’483 patent discloses a “seal member” that is part of the fluid

   reservoir “disposed in” the housing and claim 18 discloses a “seal” that is part of

   the reservoir “at least partially defined by” the housing. In both embodiments

   featuring seals, the seals are enclosed within the housing. [’483 patent, 10:63-

   12:30 and Figs. 7-9 (e.g., 12:18-22, “the first reservoir 280 is formed by a portion

   of the inner volume 207 of the housing 201 … between the first plunger 255 (e.g.,

   the seal element 257) and the second plunger 260 (e.g., the second and third seal

   elements 265 and 266).”); 16:10-15; 17:1-63 and Figs. 14, 16-18 (seal element 357

   is part of first plunger 355; seal member 363 is part of second plunger 360; both

   plungers are part of flow control mechanism 330 “disposed within” housing 301)].

         Claim 9 of the ’483 patent discloses “first” and “second” “fluid flow

   path[s]” “disposed in” the housing. In all embodiments, these flow paths are

   defined by portions of the “flow control mechanism” enclosed within the housing.

   [’483 patent, 5:39-43 and Fig. 1 (“The flow control mechanism 130 … disposed

   within the housing 101 … defines, at least partially, a first fluid flow path 181 and

   a second fluid flow path 191.”); 10:14-19, 12:15-30, 13:41-50, 14:54-15:16 and

   Figs. 10-11 (arrows CC and EE indicate first and second fluid flow paths within



                                            70
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 79 of 101 PageID #: 2099




   housing 201; paths are bounded by first plunger 255 and second plunger 260 of

   flow control mechanism 230); 16:10-15, 18:55-64, 19:46-20:4 and Figs. 17-18

   (arrows GG and II indicate first and second fluid flow paths within housing 301;

   paths are bounded by first plunger 355 and second plunger 360 of flow control

   mechanism 330)]. Thus, the claimed flow paths are not simply empty space.

   Moreover, Magnolia’s argument that the housing is a housing even when empty is

   immaterial in view of what the claims require—i.e., components “disposed in” the

   housing.

         Turning to the means-plus-function “housing” of claim 24 of the ’483

   patent, this claim recites insufficient structure to perform the claimed function;

   simply defining ports and flow paths is insufficient to accomplish the claimed

   transition between modes that redirects fluid flow. In its Answering Brief, Kurin

   inadvertently provided the wrong citation for the structure of the “housing.”

   Supra, p. 65. The correct citation, narrowed from Kurin’s disclosure in the Joint

   Claim Construction Chart, is: the housing is “housing 201” or “housing 301,”

   which must interact with other components as described at ’483 patent, 8:33-9:12,

   9:26-12:30, 12:55-15:6, 15:26-34 or 15:42-17:32, 17:51-67, 18:9-20:4, in order to

   perform the claimed function.




                                             71
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 80 of 101 PageID #: 2100




         E.      “Junction”

              Term               Magnolia’s Proposed            Kurin’s Proposed
                                    Construction                 Construction
    “junction”                Plain and ordinary           Original: Means-plus-
                              meaning.                     function

    ’689 Patent: claims 1,    If construction is           Function:
    8, 17                     necessary, “place at which   The function of the
                              two or more things are       “junction” is to direct fluid
                              joined.”                     flow to one path or to a
                                                           different path.
                                                           Structure:
                                                           The structure of the
                                                           “junction” is disclosed in
                                                           the ’689 patent’s
                                                           specification at 7:50-9:15
                                                           and in Figs. 6A, 6B, 7A,
                                                           7B.


                                                           In the alternative, if not
                                                           held to be a means-plus-
                                                           function term, “junction”
                                                           should be construed to
                                                           mean “mechanism that can
                                                           be moved to redirect fluid
                                                           from one path to another
                                                           path.”


                                                           Answering: Means-plus-
                                                           function or “a mechanism
                                                           that directs flow down a
                                                           specific path.”




                                            72
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 81 of 101 PageID #: 2101




                  1.   Plaintiff’s Opening Position
         “Junction” is another common term with an easily understood meaning. It

   requires no construction beyond its plain and ordinary meaning. A junction is a

   place where two or more things are joined—just as the term is used throughout the

   ’689 patent.

         In Claim 23 of the ’689 patent, for example, the claimed junction is within

   the diverter and “includ[es] an inlet fluidically coupled to the input tube, a first

   outlet fluidically coupled to the reservoir, and a second outlet fluidically coupled to

   an output tube.” The junction also “allow[s] an initial volume of biological fluid to

   flow…towards the first outlet,” and “transitions…to allow a subsequent volume of

   biological fluid…to flow to the output tube via the second outlet. ’689 Patent,

   Claim 23. In short, the claimed junction is an intersection of two or more flow

   paths—consistent with the term’s plain and ordinary meaning.

         “Junction” only appears once in the ’689 specification, and in that instance it

   is used consistently with its plain meaning. The specification explains, in the

   context of the “many different types of diversion mechanisms that can be used to

   divert the flow of bodily fluids from a patient,” that “one embodiment of the

   diversion mechanism 512…includes a switchable valve 602 that pivots about a

   pivot point 604 positioned at the junction of the first sterile output tubing 516 and

   the second sterile output tubing 518.” Id., 7:50-55 (emphasis added). This



                                              73
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 82 of 101 PageID #: 2102




   example junction is illustrated in Figures 6A and 6B (with annotations added),

   below:




                 Junction
                                                                Junction




   While the patent describes a “switchable valve 602” at the junction, nothing in the

   patent suggests the term “junction” itself carries anything other than its ordinary

   meaning. Indeed, the specification distinguishes between the “switchable valve

   602,” which does move, and the “junction of the first sterile output tubing 516 and

   the second sterile output tubing 518,” which does not. Id., 7:50-55, Figs. 6A, 6B.

         Kurin’s backup construction, requiring that the claimed junction be a

   mechanism that “can be moved” to redirect fluid from one path to another, is

   misguided. It would not only improperly read into the claims a limitation from a

   preferred embodiment, in violation of Phillips, it reads in an aspect that—

   according to the specification—relates to a different component of that preferred



                                            74
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 83 of 101 PageID #: 2103




   embodiment, i.e., a “switchable valve” that “pivots about a pivot point.” ’689

   Patent, 7:52-54. Further highlighting the futility of Kurin’s argument—and the

   lengths Kurin will stretch to try to narrow the asserted claims—Kurin’s proposed

   construction of “junction” is identical to its construction for “diverter,” even

   though both terms appear in the same claim, and even though that claim

   unambiguously states that the “diverter includ[es] a…junction.” Id., Claim 23.

         Kurin’s argument that “junction” is a means-plus-function limitation also

   fails. A “junction” is structure, not function. Skky, 859 F.3d at 1019-20. And

   even if it were not sufficiently structural, the claims themselves define the junction

   as having finite structures. See, e.g., ’689 Patent, Claims 23 (junction including an

   inlet fluidically coupled to an input tube, a first outlet fluidically coupled to a

   reservoir, and a second outlet fluidically coupled to an output tube), 1, 24 (junction

   having an inlet and two outlets).17

                2.     Defendant’s Answering Position

         Magnolia’s use of the term “junction” in the independent claims of the ’689

   Patent is another example of the challenge posed by Magnolia’s prosecution

   strategy. The term “junction” appears just once in the ’689 Patent specification,

   where it is used to describe the position of the “pivot point 604” for the



   17
      Finally, Kurin again offers an overbroad citation to 1.5 columns and 4 figures of
   alleged structure.

                                              75
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 84 of 101 PageID #: 2104




   “switchable valve” embodiment of the “diversion mechanism” shown in Figures

   6A and 6B. [’689 patent, 7:51-55]. This “pivot point” is “positioned at the

   junction of the first sterile output tubing 516 and the second sterile output tubing

   518.” [Id.] Thus, in the specification the term junction is used to describe a

   location where two output tubes meet.

         The specification does not ascribe any functionality to the “junction,” it is

   simply a location. As explained in the specification, the function of directing flow

   down one or the other of the two “output tubings” that meet at the junction is

   performed by the “diversion mechanism” – the “switchable valve” that is

   positioned at the junction. [’689 patent, 7:51-8:7]. This all makes sense. The

   claims, however, require the junction to perform the functions that are ascribed to

   the “diversion mechanisms” in the specification.

         Specifically, the claims require a “junction” that is “operable to” or

   “configured to” transition between a first state, wherein it directs fluid flow to one

   output tube, and a second state wherein it directs fluid flow down the other output

   tube. Adding to the confusion, in claims 1, 8, and 23 the “junction” alone must

   perform this function, while in claim 17 the “contaminant reservoir and the

   junction” must perform this function. Magnolia’s use of the term “junction” in

   these claims is completely inconsistent with both the plain and ordinary meaning

   of the term and its usage in the specification.



                                             76
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 85 of 101 PageID #: 2105




         Rather than using “junction” in its ordinary meaning, Magnolia has swapped

   the word “junction” for the term “diverter” as that term is used in the claims of the

   ’001 patent, requiring it to perform the same function of directing flow down a

   specific path. Moreover, as with “diverter” in the ’001 patent, although some of

   the claims recite some structure for the “junction” – i.e., an “inlet” an “outlet[s]” –

   this structure is not sufficient to perform the claimed function. See Cross Med.

   Prod., 424 F.3d at 1307–08.

         Magnolia attacks Kurin for proposing the same construction for the terms

   “junction” and “diverter,” yet the two terms are used to perform the same function

   in certain claims. While somewhat unusual, the fact that claim 23 of the ’689

   patent uses both terms “diverter” and “junction” does not alter the analysis. See

   Bancorp Servs., L.L.C. v. Hartford Life Ins. Co., 359 F.3d 1367, 1373 (Fed. Cir.

   2004) (“[I]t is not unknown for different words to be used to express similar

   concepts, even though it may be poor drafting practice.”). Claim 23 of the ’689

   Patent requires a “diverter including a reservoir and a junction configured to

   control fluid flow from the patient,” but it is the junction that must have the inlet

   and two outlets, and which must perform the function of directing the fluid flow to

   one or the other of the outlets. In the claims of the ’001 patent, the “diverter”

   performs this function, but this is not inconsistent because claim 23 requires that

   the junction must be part of the diverter. Thus, claim 23 is simply narrower, in that



                                             77
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 86 of 101 PageID #: 2106




   it specifically requires that the junction portion of the “diverter” must perform this

   function.

                 3.     Plaintiff’s Reply Position

          Once again, Kurin fails to address the presumption that arises given the

   absence of the word “means.” Zeroclick, 891 F.3d at 1007. Neither Kurin nor

   Kurin’s expert, Mr. Heim, offers any testimony or evidence on this issue. That

   alone ends the inquiry. Id. at 1008 (“The court thus legally erred by not giving

   effect to the unrebutted presumption against the application of § 112, ¶ 6.”).

          Indeed, Kurin’s Answering Brief admits that “the claims recite some

   structure for the ‘junction’ – i.e., an ‘inlet’ an ‘outlet[s].’” Kurin Answering Br. at

   72. Kurin’s expert, Mr. Heim, admits the same thing—specifically, that the

   junction includes “[a]n inlet, [t]wo destinations for the fluid entering the diverter

   through the inlet . . ., [a] first fluid flow path that has fluid flow from the inlet to

   the first outlet . . ., [a] second fluid flow path that has fluid flow from the inlet to

   the second outlet . . . .” JA0216 (Heim Decl.) App. B ¶ 4. Nothing more is

   required to sufficiently define the structure of the junction. See LG Elecs., Inc. v.

   Bizcom Elecs., Inc., 43 F.3d 1364, 1372 (Fed. Cir. 2006) (finding “control unit”

   sufficiently defined by “a CPU and a partitioned memory system” for performing

   the functionality of “controlling the communication unit”), overruled on other

   grounds, Quanta Computer, Inc. v. LG Elecs., Inc., 553 U.S. 617 (2008).



                                               78
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 87 of 101 PageID #: 2107




         Further, “junction” is defined in the specification as a noun denoting

   structure as the structure created by paths being joined together—“the junction of

   the first sterile output tubing 516 and the second sterile output tubing 518,” ’689

   Patent, 7:54-55. Kurin acknowledges this teaching. Kurin Answering Br. at 71.

   Its admission guts its argument. See Wasica, 2019 WL 1011321, at *8 (explaining

   that terms defined as nouns denoting structure in the specification or dictionary

   weighs against overcoming the presumption that § 112, ¶ 6 does not apply).

         As discussed for “diverter,” Kurin substantially changed its backup

   (ordinary meaning) construction, dropping the requirements that the claimed

   junction “can be moved” or needs to “redirect” the flow of fluid. Compare D.I.

   48-1 at 17-18 (“[M]echanism that can be moved to redirect fluid from one path to

   another path.”) with Kurin Proposed Construction at 74 (“[A] mechanism that

   directs fluid flow down a specific flow path.”). However, that change does not

   address the more fundamental problem with Kurin’s proposal, that its proposed

   ordinary meaning construction is simply not consistent with the ordinary meaning

   of “junction.”

                4.    Defendant’s Sur-Reply Position

         “Junction” is a means-plus-function term because the recited structure is

   insufficient to perform the claimed function of transitioning between states to

   redirect fluid flow, as discussed supra, pp. 76-77. See Williamson, 792 F.3d at



                                            79
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 88 of 101 PageID #: 2108




   1349; MTD, 933 F.3d at 1343. Magnolia’s characterization of the plain meaning

   of “junction” – “an intersection of two or more flow paths,” supra, p. 73 –

   demonstrates this. An intersection alone is inherently not capable of directing fluid

   flow down one or the other path. Something more is required. Here, it is the

   mechanisms including a switchable valve or flow control blocks that perform this

   function in the specification of the ’689 patent at 7:51-9:15.

         If “junction” is not means-plus-function, Kurin’s ordinary meaning

   construction should be adopted. As discussed supra, pp. 76-77, the claims require

   the junction to perform functions ascribed in the specification to the “diversion

   mechanism.” Thus, for the same reasons discussed supra pp. 48-50, 58-59 with

   regard to “diverter,” “junction” should be construed as “a mechanism that directs

   flow down a specific path.” See GPNE, 830 F.3d at 1370.

         F.     “Reservoir”/“Contaminant Reservoir”

              Term              Magnolia’s Proposed                 Kurin’s Proposed
                                   Construction                      Construction
    “reservoir” or           Plain and ordinary             Original/Answering:
    “contaminant             meaning.                       Means-plus-function term
    reservoir”               If construction is             for claim 18 of the ’483
                             necessary, “receptacle         patent and claims 8 and 17
                             designed to hold fluid.”       of the ’689 patent
    ’689 Patent: claims 8,
    17                                                      Function:

    ’483 Patent: claim 18                                   For claim 18 of the ’483
                                                            patent and claim 17 of the
                                                            ’689 patent, the function of
                                                            the “reservoir” or
                                                            “contaminant reservoir” is

                                             80
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 89 of 101 PageID #: 2109




                                                          to transition from the first
                                                          state to the second state.
                                                          For claim 8 of the ’689
                                                          patent, the function of
                                                          “contaminant reservoir” is
                                                          to direct a first portion of
                                                          biological fluid.
                                                          Structure:
                                                          The structure of the
                                                          “reservoir” is disclosed in
                                                          the ’483 patent’s
                                                          specification at 4:52-68,
                                                          8:33-36, 12:15-15:38,
                                                          15:39-47, 17:51-20:17, and
                                                          depicted in Figs. 8, 10-11,
                                                          16-18.
                                                          The structure of the
                                                          “contaminant reservoir” is
                                                          disclosed in the ’689
                                                          patent’s specification at
                                                          3:48-58; 4:31-49; 7:13-26;
                                                          7:50-9:15 and in Figs. 5,
                                                          6A, 6B, 7A, 7B.

                1.    Plaintiff’s Opening Position
         The word “reservoir” appears in all four asserted patents. For 10 of the 13

   asserted independent claims that include this term (’001 Patent, Claims 1 and 21;

   ’689 Patent, Claims 1 and 21; ’483 Patent, Claims 1, 9 and 24; ’139 Patent, Claims

   1, 13 and 23), Kurin agrees no construction is necessary.

         Yet for the other three asserted independent claims (’689 Patent, Claims 8,

   17; ’483 Patent, Claim 18), Kurin argues the term “reservoir” is subject to a



                                            81
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 90 of 101 PageID #: 2110




   means-plus-function construction. This alone highlights the weakness of Kurin’s

   proposed constructions. See Omega Engineering, 334 F.3d at 1334.

         Moreover, in every claim in which it appears, the term “reservoir” is used

   consistently with its plain and ordinary meaning—i.e., a receptacle designed to

   hold fluid. Claim 1 of the ’689 patent, for example, which Kurin agrees needs not

   be construed, requires “a contaminant reservoir fluidically coupled to the first

   outlet of the junction; and… the junction operable to allow an initial volume of

   biological fluid to flow from the patient to the contaminant reservoir.” See also

   ’483 Patent, Claim 1 (“a fluid reservoir disposed in the housing and at least

   partially defined by a seal member, the fluid reservoir configured to receive an

   initial volume of blood withdrawn from the patient”); ’001 Patent, Claim 1; ’139

   Patent, Claim 1; and the others.

         Yet for Claim 8 of the ’689 patent (“the contaminant reservoir and the

   junction being configured to direct a first portion of biological fluid into the

   contaminant reservoir”), Claim 17 of the ’689 patent (“a contaminant reservoir

   fluidically coupled to the input tube and the output tube; and… the contaminant

   reservoir and the junction operable in a first state to allow a first portion of

   biological fluid to flow into the contaminant reservoir”), and Claim 18 of the ’483

   patent (“a reservoir at least partially defined by the housing, the reservoir




                                              82
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 91 of 101 PageID #: 2111




   configured to receive an initial volume of blood withdrawn from the patient”),

   Kurin contends means-plus-function applies.

         Kurin’s position strains credulity. As Kurin concedes by not seeking

   construction of this same term in the majority of the asserted claims, “reservoir” is

   a quintessentially structural term and therefore not subject to means-plus-function

   construction. Skky, 859 F.3d at 1019-20. “Reservoir” has a well-known structural

   meaning—namely, a “receptacle designed to hold fluid,” which Kurin does not

   contest. And “reservoir” is used consistently throughout the asserted claims, as

   shown above.

         Finally, as with the previous terms where Kurin proposes means-plus-

   function, Kurin fails to provide a rational structure for “reservoir.” As just one

   example of many, Kurin cites to the ’483 patent at 12:66-13:21, which discusses

   movement of the actuator 270 without once mentioning a reservoir. This is legal

   error. Northrup, 325 F.3d at 1352.

                2.     Defendant’s Answering Position

         Magnolia’s prosecution strategy has also caused problems with respect to

   the term “reservoir”/“contaminant reservoir.” Like the term “housing,” in many of

   the asserted claims the term “reservoir” is used in accordance with its plain and

   ordinary meaning, and to the extent it is required to perform any function, such

   function is consistent with the term’s plain and ordinary meaning. For example,



                                             83
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 92 of 101 PageID #: 2112




   claim 1 of the ’483 patent requires a “fluid reservoir” that is “configured to receive

   an initial volume of blood withdrawn from the patient.” [’483 patent, 20:52-55].

   Kurin agrees that the term “reservoir” does not require construction and should be

   given its plain and ordinary meaning with respect to all such claims.

         However, claims 8 and 17 of the ’689 patent and claim 18 of the ’483 patent

   ascribe specific functions to the “reservoir” and do not use the term consistent with

   its plain and ordinary meaning. Like the use of “housing” discussed above, these

   claims require a reservoir that is “configured to” (’689 patent, claim 8; ’483 patent,

   claim 18) or “operable … to” (’689 patent, claim 17) direct the flow of fluid along

   a particular path and in two (2) of the claims to transition between two states in

   which the fluid flow is directed along different paths. For example, claim 18 of the

   ’483 patent requires a reservoir that is:

         configured to transition from a first state such that the initial volume
         of blood flows from the inlet port toward a seal defining a portion of
         the reservoir, to a second state such that a subsequent volume of blood
         can flow from the inlet port toward the outlet port, thereby bypassing
         the reservoir and the initial volume of blood sequestered therein.

         This is purely functional language and it is not consistent with the plain and

   ordinary meaning of the term reservoir. See MTD Prod., 933 F.3d at 1343.

         As with the functional “housing” claims discussed above, these three (3)

   claims recite no relevant structure for the “reservoir” and thus these must be

   considered means-plus-function limitations. See Cross Med. Prod., 424 F.3d at



                                               84
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 93 of 101 PageID #: 2113




   1307–08; Haemonetics, 607 F.3d at 782. Looking at the specific required

   functions to determine their corresponding structures, claims 8 and 17 of the ’689

   patent require the reservoir to perform the same functions as the two disclosed

   “diversion mechanisms:” (i) a switchable valve, or (ii) flow control blocks. [’689

   patent, 7:51-9:15]. Likewise, claim 18 of the ’483 patent requires the reservoir to

   perform the function of transitioning between the claimed first and a second state

   using the corresponding structure of the reservoir in the embodiments recited in the

   specification for making this transition. [’483 patent, 12:15-15:16 (describing the

   “first reservoir 280” and its interaction with other components in transitioning

   between states) and 17:51-20:4 (describing the “first reservoir 380” and its

   interaction with other components in transitioning between states).]

         Thus, with respect to all but claim 18 of the ‘483 patent and claims 8 and 17

   of the ‘689 patent, the term reservoir should be given its plain and ordinary

   meaning. With respect to these three (3) independent claims, however, the term is

   functionally claimed and should be construed as a means plus function limitation.

                3.    Plaintiff’s Reply Position

         Kurin’s Answering Brief begins by making significant concessions. It

   agrees that, for 10 of the 13 claims, “‘reservoir’ does not require construction and

   should be given its plain and ordinary meaning.” Kurin Answering Br. at 86.

   Kurin also admits that in some claims, “to the extent [the reservoir] is required to



                                            85
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 94 of 101 PageID #: 2114




   perform any function, such function is consistent with the term’s plain and

   ordinary meaning.” Id. In other words, Kurin admits that the presence of some

   functional language may be consistent with an ordinary meaning construction.

         Nonetheless, Kurin argues that in three claims, the use of “reservoir” is so

   materially different from the other 10 claims, that it warrants special treatment as a

   means-plus-function term. Kurin Answering Br. at 86.

         Once again, Kurin fails to address in any meaningful way – much less

   overcome – the presumption against applying § 112, ¶ 6 that arises given the lack

   of the triggering word “means.” Zeroclick, 891 F.3d at 1007. Kurin’s expert, Mr.

   Heim, did not offer any testimony or evidence in support of Kurin’s position that a

   skilled artisan would understand the terms to lack sufficient structure for

   performing the functionality. Id. Kurin’s failure to offer evidence on this issue is

   fatal to Kurin’s argument. Id.

         Kurin also takes a cavalier approach to identifying the proper structures.

   Kurin originally identified six columns of text and five figures for the ’483 Patent

   structure and two columns and five figures for the ’689 Patent. D.I. 48-1 at 21-22.

   In its Answering Brief, it drops significant portions of its original proposal for both

   patents, but it never explains why nor does it confirm it is abandoning much of its

   original proposal. Compare D.I. 48-1 at 21-22 (defining several pages of structure)

   with Kurin Answering Br. at 87-88 (“(i) a switchable valve, or (ii) flow control



                                             86
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 95 of 101 PageID #: 2115




   blocks”). Magnolia should not be forced to guess as to Kurin’s constantly moving

   “structure” target. See Finnigan Corp. v. Int’l Trade Comm’n, 180 F.3d 1354,

   1363 (Fed. Cir. 1999) (“A party’s argument should not be a moving target.”).

         ’689 Claim 8: Claim 8 recites that the contaminant reservoir is “fluidically

   coupled to the inlet port via a junction.” ’689 Patent, Claim 8 at 11:51-53. The

   claim goes on to recite “the contaminant reservoir and the junction being

   configured to direct a first portion of the biological fluid into the contaminant

   reservoir.” Id., 11:54-56. Thus, the claim itself recites that there is an opening (the

   inlet port) for fluid to enter the reservoir. Nothing more is needed.

         Kurin’s focus on the “configured to” language is also misplaced. The term

   Kurin is seeking construction on is “reservoir,” not the broader phrase “the

   contaminant reservoir and the junction being configured to . . . .” A POSITA

   would readily understand that a reservoir is simply a receptacle designed to hold

   fluid. ’689 Patent, 9:38-42.

         ’689 Claim 17; ’483 Claim 18: Claim 17 recites “a contaminant reservoir

   fluidically coupled to the input tube and the output tube.” ’689 Patent, Claim 17,

   12:32-33. Claim 18 recites similar structures. ’483 Patent, Claim 18, 22:4-7. The

   claims further recite structures for performing a transition, which results in the

   bodily fluid that was initially flowing into the contaminant reservoir to

   subsequently flow into an output tube that directs the fluid to a sample reservoir.



                                             87
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 96 of 101 PageID #: 2116




   ’689 Patent, Claim 17, 12:37-48; ’483 Patent, Claim 18, 22:13-18. Kurin relies

   upon nothing more than lawyer argument to support its view that the claims do not

   cite sufficient structure to perform the transition. Kurin is wrong.

         The skilled artisan would appreciate that the claim language provides

   sufficient structure for performing Kurin’s alleged functionality. Taking claim

   ’689 claim 17 as an example, the “contaminant reservoir fluidically coupled to the

   input tube and the output tube.” ’689 Patent, Claim 17, 12:32-33. The

   contaminant reservoir “allow[s] a first portion of biological fluid to flow into the

   contaminant reservoir.” Id., 12:38-39. Then, the contaminant reservoir

   “sequester[s] the first portion of biological fluid in the contaminant reservoir, and

   … allow[s] a second portion of biological fluid to bypass the contaminant reservoir

   and to flow to the output tube.” Id., 12:41-44.

                4.     Defendant’s Sur-Reply Position

         One of skill may generally understand what a “reservoir” is, but, as

   discussed supra, p. 84, claims 8 and 17 of the ’689 patent and claim 18 of the ’483

   patent ascribe functions to the reservoir that go far beyond a “receptacle designed

   to hold fluid,” and lack sufficient structure for performing those functions. See

   Williamson, 792 F.3d at 1349. No expert testimony is required, and it is

   appropriate to consider the “configured to” language in making this assessment.




                                             88
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 97 of 101 PageID #: 2117




   See MTD, 933 F.3d at 1342 (“In assessing whether the claim limitation is in

   means-plus-function format, we … look to the entire passage ….”).

         Claim 8 of the ’689 patent recites “the contaminant reservoir and the

   junction being configured to direct” fluid into the reservoir. [’689 patent, 11:54-

   56]. One of skill might understand that a reservoir can “hold” or “receive” fluid,

   but claim 8 does not recite structure necessary to allow a reservoir to “direct” fluid

   flow. In the recited junction, simply defining paths and ports does not “direct”

   flow; something more is required. To be clear, the claimed reservoir corresponds

   to “pre-sample reservoir 504” (see, e.g., ’689 patent, 7:13-26 and Fig. 5), but the

   mechanisms disclosed at 7:51-9:15 are needed to perform the claimed function.

         In Claim 17 of the ’689 patent and claim 18 of the ’483 patent, the

   contaminant reservoir (with the junction, for ’689 claim 17) or reservoir (for ’483

   claim 18) is “operable … to” or “configured to” transition between two states in

   which fluid flow is directed along different paths. These claims provide some

   structure (e.g., tubing) that links up flow paths. But nothing in the claims teaches

   how a reservoir can transition between states to direct fluid first along one path,

   then along another. The structures recited in the specifications are required to

   enable such an unusual reservoir to accomplish this. I.e., in the ’689 patent, the

   reservoir corresponds to “pre-sample reservoir 504” (7:13-26 and Fig. 5), but it

   must work together with the junction to perform this function, so the structures



                                             89
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 98 of 101 PageID #: 2118




   disclosed at 7:51-9:15 are also required. In the ’483 patent, the reservoir

   corresponds to “fluid reservoir 280” or “fluid reservoir 380,” but it must change

   shape and interact with other components as disclosed at 12:15-15:16 or 17:51-

   20:4 to direct fluid flow.




                                            90
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 99 of 101 PageID #: 2119




   Dated: February 11, 2020              FISH & RICHARDSON P.C.

                                          /s/ Robert M. Oakes
                                          Douglas E. McCann (#3852)
                                          Robert M. Oakes (#5217)
                                          222 Delaware Avenue, 17th Floor
                                          P.O. Box 1114
                                          Wilmington, DE 19899
                                          Telephone: (302) 652-5070
                                          dmccmann@fr.com
                                          oakes@fr.com

                                          Mathias Samuel
                                          Fish & Richardson P.C.
                                          3200 RBC Plaza, 60 S. 6th Street
                                          Minneapolis, MN 55402
                                          Telephone: (612) 335-5070
                                          samuel@fr.com

                                          Corrin N. Drakulich
                                          Fish & Richardson P.C.
                                          1180 Peachtree Street NE, 21st Floor
                                          Atlanta, GA 30309
                                          Telephone: (404) 892-5005
                                          drakulich@fr.com

                                          Juanita R. Brooks
                                          Fish & Richardson P.C.
                                          12390 El Camino Real
                                          San Diego, CA 92130
                                          Telephone: 858-678-5070
                                          brooks@fr.com

                                          Attorneys for Plaintiff
                                          Magnolia Medical Technologies, Inc.




                                        91
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 100 of 101 PageID #: 2120




   Dated: February 11, 2020               FISH & RICHARDSON P.C.

                                          /s/ Kenneth L. Dorsney
                                          Kenneth L. Dorsney (#3726)
                                          MORRIS JAMES LLP
                                          500 Delaware Avenue, Suite 1500
                                          Wilmington, DE 19801
                                          (302) 888-6800
                                          kdorsney@morrisjames.com

                                          Karen I. Boyd
                                          Louis Wai
                                          Jacob Zweig
                                          TURNER BOYD LLP
                                          702 Marshall Road, Suite 640
                                          Redwood City, CA 94063
                                          Telephone: (650) 521-5930
                                          Facsimile: (650) 521-5931
                                          boyd@turnerboyd.com
                                          zweig@turnerboyd.com
                                          wai@turnerboyd.com

                                          Jonathan Hangartner
                                          jon@x-patents.com
                                          X-Patents, APC
                                          5670 La Jolla Blvd.
                                          La Jolla, CA 92037
                                          (858) 454-4313

                                          Attorneys for Defendant
                                          Kurin, Inc.




                                        92
Case 1:19-cv-00097-CFC-CJB Document 59 Filed 02/11/20 Page 101 of 101 PageID #: 2121




                          CERTIFICATION BY COUNSEL

         I hereby certify that the JOINT CLAIM CONSTRUCTION BRIEF

   complies with the type and number limitations set forth in the July 21, 2019

   Scheduling Order ¶ 16 (D.I. 24). The total number of words, including Plaintiff’s

   and Defendants introductions and footnotes, but excluding the cover page, table of

   contents, table of authorities, and signature page, is 19,283, according to the word

   processing system used to compile the brief. The text of the brief is 14-point,

   Times New Roman.




   Dated: February 11, 2020

                                             By: /s/ Robert M. Oakes
                                                 Douglas E. McCann (#3852)
                                                 Robert M. Oakes (#5217)
                                                 FISH & RICHARDSON P.C.
                                                 222 Delaware Avenue, 17th Floor
                                                 P.O. Box 1114
                                                 Wilmington, DE 19899
                                                 Telephone: (302) 652-5070
                                                 dmccmann@fr.com
                                                 oakes@fr.com


                                             Attorneys for Plaintiff
                                             Magnolia Medical Technologies, Inc.
